Exhibit 10.1

LOAN AGREEMENT

PROVIDING FOR A SENIOR SECURED

SIX MONTH TERM LOAN OF

US$2,000,000

AMONG

COMARCO, INC.

as Borrower

AND

COMARCO WIRELESS TECHNOLOGIES, INC.

as Guarantor

AND

BROADWOOD PARTNERS, L.P.

as Lender

Dated as of July 27, 2012



--------------------------------------------------------------------------------

SENIOR SECURED SIX MONTH TERM LOAN AGREEMENT

THIS SENIOR SECURED SIX MONTH TERM LOAN AGREEMENT (as amended from time to time,
this “Agreement”), dated as of July 27, 2012 (“Effective Date”), is entered into
by and among (i) BROADWOOD PARTNERS, L.P, a limited partnership organized and
existing under the laws of the State of Delaware, as lender (the “Lender”);
(ii) COMARCO, INC., a corporation incorporated under the laws of the State of
California, as borrower (the “Borrower”); and (iii) COMARCO WIRELESS
TECHNOLOGIES, INC., a corporation incorporated under the laws of the State of
Delaware, as guarantor (the “Guarantor” and, together with the Lender and the
Borrower, the “Parties” and each a “Party”).

W I T N E S S E T H:

WHEREAS, the Lender has agreed to provide to the Borrower a senior secured term
loan in the amount of Two Million United States Dollars (US$2,000,000) (or, as
the context may require, the principal amount thereof from time to time
outstanding, the “Loan”) on the terms and subject to the conditions set forth
herein.

WHEREAS, the Parties have agreed that the Loan shall be evidenced by a Note (as
defined herein) to be executed by the Borrower in favor of the Lender and
guaranteed by the Guarantor; and

WHEREAS, the Guarantor has agreed to guaranty the obligations of the Borrower
with respect to the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties hereto
agree as set forth below:

ARTICLE I

DEFINITIONS

Section 1.01 General Definitions. Wherever used in this Agreement, or the
Exhibits or Schedules attached hereto, unless the context otherwise requires,
the following terms have the following meanings:

“Accredited Investor” has the meaning ascribed to it in the Securities Act of
1933, Rule 501, as amended.

“Additional Amounts” has the meaning given to it in Section 2.09(b).

“Ancillary Documents” means any documents, in addition to the Transaction
Documents, that may be executed as security for the Loan and the Borrower’s
obligations in connection therewith.



--------------------------------------------------------------------------------

“Applicable Law” means any law of any Governmental Authority, including, without
limitation, all national, federal, state and local banking or securities laws,
to which the Person in question is subject or by which it or any of its material
property is bound.

“Applicable Rate” means five percent (5%) per annum.

“Business” means (i) with respect to Borrower, the business of Designing,
Developing, and Manufacturing of Consumer electronic products; and (ii) with
respect to the Guarantor, the the business of Designing, Developing, and
Manufacturing of Consumer electronic products.

“Business Day” means a day on which banks are open for business in the City of
New York, United States of America.

“Change of Control” means the occurrence, while any amount is outstanding under
the Agreement and Note, of any of the following events: (i) except for the
Lender, any Person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than twenty percent (20%) of the
voting power of all classes of shareholders of the Borrower; or (ii) individuals
who on the Effective Date constituted the board of directors of the Borrower
(together with any new directors whose election to such board of directors of
the Borrower, or whose nomination for election by the shareholders of the
Borrower, was approved by a vote of two thirds of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Borrower then
in office except changes in the board of directors resulting from annual
uncontested elections.

“Closing” means the day on which the Loan is funded and the Loan funds are
deposited pursuant to Section 2.03.

“Debt” means with respect to any Person, as of the relevant date for
calculation, without duplication, (i) any obligation of such Person for borrowed
money, including by way of overdraft privileges; (ii) any obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments;
(iii) any obligation of such Person to pay the deferred purchase price of goods,
property or services (other than trade payables incurred in the ordinary course
of business and payable in accordance with customary business practices or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on the books of such Person in accordance
with U.S. GAAP); (iv) any obligation of such Person under conditional sales or
other title retention agreements; (v) the net aggregate rentals under any lease
by such Person as lessee that under U.S. GAAP, as in effect on the date hereof,
would be capitalized on the books of the lessee; (vi) any obligation of such
Person to purchase securities or other property which arises out of or in
connection with the sale of the same or substantially similar securities or
property; (vii) any obligations of such Person under reimbursement or similar
agreements with respect to the issuance of letters of credit, banker’s
acceptances or other similar financial accommodations, except letters of credit
issued in the ordinary course of

 

2



--------------------------------------------------------------------------------

business, including in connection with the purchase of supplies or products;
(viii) any obligations of such Person to pay rent or other amounts under leases
entered into in connection with sale and leaseback transactions involving assets
of such Person being sold in connection therewith; (ix) any Debt of others
secured by a Lien on any asset of such Person; (x) the net liabilities or
obligations of such Person under any interest rate or currency swap or other
financial hedging contract; (xi) any Debt of others guaranteed, directly or
indirectly, by such Person; and (xii) any other amounts raised under any other
transaction having the financial effect of a borrowing and classified as such
under U.S. GAAP.

“Default” means any event which, with the giving of notice, lapse of time,
determination of materiality or fulfillment of any other applicable condition
(or any combination of the foregoing), would constitute an Event of Default.

“Default Rate” means ten percent (10.0%) per annum.

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

“Event of Default” has the meaning given to it in Section 6.01.

“Funding” has the meaning given to it in Section 2.03.

“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, domestic or foreign, federal, state or local having jurisdiction over
the matter or matters and Person or Persons in question.

“Guaranty” means that certain guaranty, in the form attached hereto as Exhibit
B, dated as of the date hereof, given by the Guarantor in favor of the Lender,
pursuant to which the Guarantor guaranteed all of the Borrower’s obligations
under the Transaction Documents.

“Indemnified Person” has the meaning given to it in Section 7.14.

“Indemnity” has the meaning given to it in Section 7.14.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

“Loss” has the meaning given to it in Section 7.14.

“Material Adverse Effect” means a material adverse effect on the business,
operations, prospects, condition (financial or otherwise) or property of the
Security Parties (considered as a whole) due to (a) the invalidity or
unenforceability of any provision of any Transaction Document, (b) the inability
of any party to any Transaction Document to timely perform its obligations
thereunder, or (c) adversely affect the rights and remedies of the Lender under
any of the Transaction Documents.

 

3



--------------------------------------------------------------------------------

“Maturity Date” means that date which is six (6) months following of the
Effective Date, unless such date is not a Business Day, in which case the
Maturity Date shall be the Business Day immediately following such date.

“Note” has the meaning given to it in Section 2.07.

“Permitted Liens” means (i) Liens in favor of the Lender, (ii) liens disclosed
and acceptable to the Lender per Section 4.01(c)(ii), (iii) statutory Liens
created by operation of applicable law, (iv) Liens incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance, social security and other like laws and in connection
with leases or trade contracts, (v) Liens arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
good faith by appropriate proceedings, and (vi) Liens for Taxes and government
charges or levies not yet due and payable or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the applicable Party in accordance with
U.S. GAAP.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

“Pledge Agreement” means that certain pledge agreement, in the form attached
hereto as Exhibit C, dated as of the date hereof, by and between the Borrower
and the Lender, pursuant to which Borrower pledged to the Lender all of
Borrower’s right, title and interest in and to, and provided a first priority
lien and security interest on, 3,065,000 issued and outstanding shares of
capital stock of the Guarantor, which are equal to one hundred percent (100%) of
the total issued and outstanding shares of capital stock of the Guarantor, as
security for all of the Borrower’s obligations under the Transaction Documents;

“Security Agreements” means: (i) that certain security agreement, in the form
attached hereto as Exhibit D-1, dated the date hereof, by and between the
Borrower and the Lender, pursuant to which the Borrower granted a first priority
security interest in and to all of the Collateral (as defined therein); and
(ii) that certain security agreement, in the form attached hereto as Exhibit
D-2, dated the date hereof, by and between the Guarantor and the Lender,
pursuant to which the Guarantor granted a first priority security interest in
and to all of the Collateral (as defined therein).

“Security Parties” means the Borrower and the Guarantor.

“Stock Purchase Agreement” means that certain stock purchase agreement in the
form attached hereto as Exhibit A, dated as of the date hereof, by and between
the Borrower and the Lender, pursuant to which the Lender has agreed to
purchase, at a minimum, a certain number of shares of the Borrower’s common
stock in an amount up to Three Million United States Dollars (US$3,000,000),
subject to the terms and conditions therein contained.

 

4



--------------------------------------------------------------------------------

“Taxes” means all deductions or withholdings for any and all present and future
taxes, levies, imposts, stamp or other duties, fees, assessments, deductions,
withholdings, all other governmental charges, and all liabilities with respect
thereto.

“Transaction Documents” means this Agreement, the Note, the Pledge Agreement,
the Guaranty, the Warrant Agreement, the Security Agreements, and the Stock
Purchase Agreement.

“United States” means the United States of America.

“U.S. GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time, and applied on a consistent basis.

“Warrant Agreement” means that certain common stock purchase warrant agreement,
in the form attached hereto as Exhibit E, dated the date hereof, made by
Borrower in favor of Lender, pursuant to which the Borrower granted the Lender
the right to purchase a certain number of shares of the Borrower’s common stock
at a certain price, subject to the terms and conditions therein contained.

Section 1.02 Interpretation. In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to this
Agreement or any of the Transaction Documents means such agreement or document
as the same shall be amended, supplemented or modified and from time to time in
effect.

Section 1.03 Business Day Adjustment. Where the day on or by which a payment is
due to be made is not a Business Day, said payment shall be made on or by the
following Business Day.

ARTICLE II

AGREEMENT FOR THE LOAN

Section 2.01 Use of Proceeds. The Borrower may use up to $400,000 of the
proceeds of the Loan for capital expenditures and shall use the remainder of the
proceeds of the Loan for general working capital. Subject to the satisfaction of
the conditions contained herein, the proceeds of the Loan shall be remitted as
directed by Borrower.

Section 2.02 Amount of the Loan. Subject to the terms and conditions of this
Agreement, the Lender agrees to lend to the Borrower and the Borrower agrees to
borrow from the Lender, the Loan in the principal amount of Two Million United
States Dollars (US$2,000,000).

 

6



--------------------------------------------------------------------------------

Section 2.03 Funding. Subject to the terms and conditions hereof and upon
satisfaction of each of the conditions precedent herein contained, the Lender
shall deposit the full amount of the Loan in immediately available funds into an
account designated by the Borrower (the “Funding”).

Section 2.04 Principal. The Borrower shall repay the principal of the Loan in
full on the Maturity Date. Amounts borrowed and repaid or prepaid may not be
re-borrowed. No penalties or premiums shall be payable by Borrower in respect of
or by reason of any prepayments of amounts borrowed hereunder.

Section 2.05 Interest. Interest shall accrue at the Applicable Rate on all
amounts outstanding pursuant to this Agreement and shall be payable on the
Maturity Date. All interest shall accrue and be calculated on the actual number
of days elapsed and on the basis of a 360 day year.

Section 2.06 Interest on Late Payments. Without limiting the remedies available
to the Lender under this Agreement, the other Transaction Documents or
otherwise, to the maximum extent permitted by applicable law, if the Borrower
fails to make payment of principal or interest when due or if one or more other
Events of Default specified in Section 6.01 occurs and is continuing, the
Borrower shall pay interest on the Loan and accrued but unpaid interest at the
lesser of (i) Applicable Rate plus the Default Rate or (ii) the highest
non-usurious rate available pursuant to applicable law, for so long as such
amounts remain outstanding or for so long as the other Events of Default are
continuing.

Section 2.07 Note. The Borrower’s obligation to repay the Loan shall be
evidenced by a promissory note of the Borrower (consented and agreed to by the
Guarantor), in the form attached hereto as Exhibit F, (the “Note”), payable to
the order of the Lender.

Section 2.08 Payments. Payments of principal, interest, fees, costs, expenses or
any other payment due to the Lender under any provision of any of the
Transaction Documents or Ancillary Documents shall be made in Dollars in
immediately available funds, without deduction, set off or counterclaim, prior
to 11:00 a.m. New York City time on such date that any such payment is due, at
such bank or banks, and in such place or places, as the Lender shall from time
to time designate in writing. The Borrower shall pay all and any costs
(administrative or otherwise) imposed by banks, clearing houses, or any other
financial institution, in connection with making any payments under any of the
Transaction Documents, except for any costs imposed by the Lender’s banking
institutions.

Section 2.09 Taxes, Duties and Fees.

(a) The Borrower shall pay or cause to be paid all present and future Taxes
imposed, duties, fees and other charges of whatsoever nature, if any, now or at
any time hereafter levied or imposed by any Government Authority, by any
department, agency, political subdivision or taxing or other authority thereof
or therein, by any organization of which the applicable Government Authority is
a member, or by any jurisdiction through which the

 

6



--------------------------------------------------------------------------------

Borrower makes payments hereunder, on or in connection with the payment of any
and all amounts due under this Agreement, and all payments of principal,
interest, and other amounts due under this Agreement shall be made without
deduction for or on account of any such Taxes, duties, fees and other charges,
which may be deducted or withheld from payments made by the Borrower only if
such deduction or withholding is required by applicable law.

(b) In the event the Borrower is required to withhold any such amount or are
prevented by operation of law or otherwise from paying or causing to be paid
such Taxes, duties, fees or other charges as aforesaid, the principal, interest
or other amounts due under this Agreement (as applicable) shall be increased to
such amount as shall be necessary to yield and remit to the Lender the full
amount it would have received (taking into account any such Taxes, duties, fees
or other charges payable on amounts payable by the Borrower under this section)
had such payment been made without deduction of such Taxes, duties, fees or
other charges (all and any of such additional amounts, herein referred to as the
“Additional Amounts”).

(c) If Section 2.09(b) above applies and the Lender so requires, the Borrower
shall deliver to the Lender official tax receipts evidencing payment (or
certified copies of them) of such Additional Amounts within thirty (30) days of
the date of payment.

(d) In the event that the Lender receives a refund from the relevant Government
Authority to which the Borrower has paid withholding Taxes pursuant to this
Section 2.09, the Lender shall pay such refund to the Borrower.

Section 2.10 Costs, Expenses and Losses. If, as a result of any failure by the
Borrower to pay any sums due under this Agreement on the due date therefor, the
Lender shall incur out of pocket costs, expenses and/or losses, by reason of the
liquidation or redeployment of deposits from third parties or in connection with
obtaining funds, the Borrower shall pay to the Lender upon request by the
Lender, the amount which the Lender shall notify to the Borrower as being the
aggregate of such out of pocket costs, expenses and losses. The Borrower shall
pay such costs, expenses and/or losses within thirty (30) days after receipt by
them of a certificate from the Lender setting forth in reasonable detail such
costs, expenses and/or losses. For the purposes of the preceding sentence,
“costs, expenses and/or losses” shall include, without limitation, any interest
paid or payable to carry any unpaid amount and any loss, premium, penalty or
expense which may be incurred in obtaining, liquidating or employing deposits of
or borrowings from third parties.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties of the Security Parties. The
Security Parties represent and warrant as of the date hereof and as of the date
of Funding, as follows:

(a) Borrower is a corporation duly incorporated and validly existing under the
laws of the State of California; and the Guarantor is a corporation duly
incorporated and validly existing under the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

(b) Each Security Party has the requisite corporate power and authority to enter
into each of the Transaction Documents and Ancillary Documents to which it is,
or will be, a party, to make the borrowings and to consummate the other
transactions contemplated hereby, to execute and deliver the Note, and to incur
the obligations provided for herein and therein, all of which have been duly
authorized by all proper and necessary corporate action of the Security Parties;
and no consent or approval of shareholders of the Security Parties (other than
those consents and approvals contemplated herein) is required as a condition to
the validity or performance of the Transaction Documents or the Ancillary
Documents.

(c) The Security Parties have all material permits, authorizations, consents,
approvals, and licenses of any Government Authority or other Persons required in
the conduct of the Business as currently conducted and as proposed to be
conducted.

(d) All authorizations, consents, approvals, registrations, exemptions and
licenses with or from Government Authorities which are necessary for the
validity hereof, the borrowing hereunder, the execution and delivery of the
Transaction Documents and Ancillary Documents to which it is a party and the
performance thereby of its obligations hereunder and thereunder, have been
effected or obtained and are in full force and effect.

(e) This Agreement and each of the other Transaction Documents and the Ancillary
Documents to which either of the Security Parties is a party have been duly
authorized by all necessary corporate action of such Security Party, and have
been executed and delivered by the such Security Parties, are in full force and
effect and constitute the valid and legally binding obligation of such Security
Party, enforceable against it in accordance with their respective terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

(f) No Default or Event of Default has occurred under any of the Transaction
Documents.

(g) Neither the entering into any Transaction Document nor the compliance with
any of its respective terms conflicts with, violates or results in a breach of
any of the terms, conditions or provisions of, or constitutes a default or event
of default (however described) or requires any consent under, any indenture,
mortgage, agreement or other instrument or arrangement to which either of the
Security Parties is a party or by which it is bound, or violates any judgment,
decree, resolution, award or order or any statute, rule or regulation applicable
to the Security Parties.

(h) Except as previously disclosed in the Borrower’s public filings with the
U.S. Securities and Exchange Commission or as disclosed to the Lender, the
Security Parties are not engaged in nor the subject of any material litigation,
arbitration, administrative regulatory compliance proceedings, nor
investigations, nor are there any litigation, arbitration, administrative
regulatory compliance proceedings or investigations pending or, to the knowledge
of the Security Parties, threatened before any court or arbitrator or before or
by any Government Authority against the Security Parties, nor are the Security
Parties aware of any facts likely to give rise to any such proceedings. For
purposes of this Agreement, the Security Parties shall be deemed to have
knowledge or to be aware of facts or circumstances if such facts or
circumstances are known by any of the executive officers or directors of the
Company.

 

8



--------------------------------------------------------------------------------

(i) The Security Parties (i) are capable of paying their debts as they fall due
and are able and have not admitted an inability to pay debts as they fall due
(except as previously disclosed in the Borrower’s public filings with the U.S.
Securities and Exchange Commission), (ii) are not bankrupt and (iii) have not
taken action, and no such action has been taken by a third party, for the
winding up, dissolution, or liquidation or similar executory or judicial
proceeding or for the appointment of a liquidator, custodian, receiver, trustee,
administrator or other similar officer for the Security Parties or any or all of
their property, assets or revenues.

(j) Upon its issuance, the Note shall be a legal, valid and binding instrument
of the Security Parties that are party thereto, enforceable against the Security
Parties in accordance with its terms and applicable law and shall enable the
holder thereof to enforce such Note at any time in accordance with its terms,
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditors’ rights generally and to general principles of equity.

(k) The obligation of the Security Parties to make any payment under this
Agreement (together with all interest accrued thereon and other charges in
connection therewith) is absolute and unconditional, and there exists no right
of setoff or recoupment, counterclaim, cross-claim or defense of any nature
whatsoever to any payments.

(l) As of the date hereof, Borrower owns 3,065,000 issued and outstanding shares
of capital stock of the Guarantor, which are equal to one hundred percent
(100%) of the total issued and outstanding shares of capital stock of the
Guarantor.

(m) The Security Parties own or possess adequate rights or licenses to use all
trademarks, service marks, and all applications and registrations therefor,
trade names, patents, patent rights, copyrights, original works of authorship,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. Except as disclosed in the
Borrower’s public filings with the U.S. Securities and Exchange Commission or in
writing to Lender, none of the Security Parties’ Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate, prior to the
Maturity Date. The Security Parties do not have any knowledge of any material
infringement by the Security Parties of Intellectual Property Rights of others.
There is no material claim, action or proceeding pending, or to the knowledge of
the Security Parties, being threatened, against the Security Parties regarding
its Intellectual Property Rights. The Security Parties are unaware of any
material facts or circumstances which are likely to give rise to any of the
foregoing infringements or claims, actions or proceedings. The Security Parties
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their material Intellectual Property Rights.

 

9



--------------------------------------------------------------------------------

Section 3.02 Representations and Warranties of the Lender. The Lender represents
and warrants as of the date hereof and as of the date of Funding, as follows:

(a) The Lender has all requisite power and authority to execute and deliver this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereby and thereby.

(b) All action on the part of the Lender necessary for the authorization of this
Agreement, the performance of all obligations of the Lender hereunder and under
the other Transaction Documents has been taken. This Agreement and each
Transaction Document is a valid and binding obligation of the Lender enforceable
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) general principles of equity
that restrict the availability of equitable remedies.

(c) The Lender represents that it has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
consummating the transactions contemplated by this Agreement and the Transaction
Documents, including making the Loan to Borrower. The Lender represents that in
making the Loan, it is acquiring its Note for its own account in the ordinary
course of its business. The Lender represents that it is acquiring its Note for
investment only, and not with a view toward or for sale in connection with any
distribution thereof or with any present intention of subdividing,
participating, distributing, or selling the Note in whole or in part or any
interest therein. The Lender hereby acknowledges that the Note has not been
registered or qualified under the Securities Act of 1933, as amended, nor under
any state or any other applicable securities law, by reason of a specific
exemption from the registration or qualification provisions of those laws. The
Lender hereby acknowledges and agrees that the Note may not be resold unless
such resale is registered under the Securities Act of 1933, as amended, and
registered or qualified under applicable state securities laws or an exemption
from such registration and qualification is available and the conditions of any
such exemption are complied with and that Borrower is not obligated to so
register or qualify the Note for resale thereunder. The Lender further
represents and warrants that it is an Accredited Investor.

(d) The Lender represents that it owns approximately twenty one percent (21%) of
the issued and outstanding common stock of the Borrower.

Section 3.03 Borrower Acknowledgment. The Security Parties acknowledge that they
have made the representations and warranties referred to in Section 3.01 with
the intention of persuading the Lender to enter into this Agreement and the
other Transaction Documents and that the Lender has entered into this Agreement
and each other Transaction Document on the basis of, and in full reliance on,
each of such representations. The Security Parties represent and warrant to the
Lender that none of their respective representations and warranties omits any
matter the omission of which makes any of such representations and warranties
materially misleading.

Section 3.04 No-Estoppel Provision. The rights and remedies of the Lender in
relation to any misrepresentations or breach of warranty on the part of the
Security Parties shall not be prejudiced by any investigation by or on behalf of
the Lender into the affairs of the Security Parties, by the execution or the
performance of this Agreement or by any other act or thing which may be done by
or on behalf of the Lender in connection with this Agreement and which might,
apart from this Section 3.04, prejudice such rights or remedies.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent to Funding of the Loan. The obligation of the
Lender to fund the Loan shall be subject to the fulfillment, in a manner
satisfactory to the Lender in its sole discretion, prior to or concurrently with
the making of such Funding of the following conditions:

(a) Corporate Authority.

(i) The Lender shall have received copies, certified as true and complete by an
officer of each of the Security Parties, of (1) the resolutions of each Security
Party’s board of directors and, (2) the resolutions of the Guarantor’s
shareholder, evidencing approval of the Transaction Documents to which each is a
party and authorizing an appropriate officer or officers or attorney-in-fact or
attorneys-in-fact to execute the same on its behalf.

(ii) The Lender shall have received copies, certified as true and complete by an
officer of each Security Party, of its respective (1) certificate or articles of
incorporation and (2) by-laws or similar constituent documents thereof.

(iii) The Lender shall have received a certificate of the jurisdiction of
incorporation of each Security Party as to the good standing thereof.

(iv) The Lender shall have received a stock certificate representing all the
pledged capital stock of the Guarantor legally and beneficially owned by the
Borrower.

(v) The Lender shall have received a certificate of an authorized officer of
each of the Security Parties certifying that (1) no Default or Event of Default
shall have occurred and be continuing; and (2) the representations and
warranties of the Security Parties contained in this Agreement are true and
correct as of the date of such certificate (or, if any such representation is
made as of a specific date, at and as of such date).

(vi) The Lender shall have received a certificate of an authorized officer of
each of the Security Parties certifying that under Applicable Law existing on
the date hereof, such Security Parties shall not be compelled by law to withhold
or deduct any Taxes from any amounts to become payable to the Lenders.

(vii) The Lender shall have received copies, certified as true and complete by
an officer of each of the Security Parties, of all documents evidencing any
other necessary action, approvals or consents with respect to the Transaction
Documents to which each is a party and the transactions contemplated hereby and
thereby.

 

11



--------------------------------------------------------------------------------

(b) Transaction Documents.

(i) The Borrowers shall have duly executed and delivered this Agreement to the
Lender, and the Guarantor shall have duly executed and delivered the Consent and
Agreement attached hereto to the Lender.

(ii) The Borrower shall have duly executed and delivered the Note to the Lender,
and the Guarantor shall have duly executed and delivered the Consent and
Agreement attached thereto to the Lender.

(iii) The Borrower, shall have duly executed and delivered the Pledge Agreement
to the Lender and shall have (1) delivered to the Lender a certificate
representing all the pledged capital stock of the Guarantor, together with
executed and undated stock powers, (2) otherwise complied with all of the
requirements set forth in the Pledge Agreement which are required to have been
complied with on or before the date of Closing, and (3) duly authorized,
executed and delivered any other related documentation necessary or advisable to
perfect the Lien on the Pledged Collateral (as defined in the Pledge Agreement)
referred to therein in the jurisdiction of incorporation of the Guarantor,
including, but not limited to, such Uniform Commercial Code Financing Statements
(Forms UCC-1) as the Lender shall require.

(iv) the Guarantor shall have executed and delivered the Guaranty to the Lender.

(v) the Security Parties shall each have executed and delivered their respective
Security Agreement to the Lender and shall have duly authorized, executed and
delivered any other related documentation necessary or advisable to perfect the
Lien on the Collateral (as defined in the respective Security Agreements)
referred to therein in the jurisdiction of incorporation of the respective
Security Parties, including, but not limited to, such Uniform Commercial Code
Financing Statements (Forms UCC-1) and any and all documents necessary to
complete any filings with the United States Patent and Trademark Office, as the
Lender shall require.

(vi) the Borrower shall have executed and delivered the Warrant to the Lender.

(vii) the Borrower shall have executed and delivered the Backstop Agreement to
the Lender.

(viii) each of Transaction Documents shall be in form and content satisfactory
to the Lender and shall have been duly executed and delivered by the parties
thereto and shall be in full force and effect and the Security Parties and the
other parties thereto shall be in compliance with all the terms and conditions
thereunder.

(c) Other Documents/Matters

(i) The Lender shall have received such financial and other information
concerning the Security Parties as it may request, including, without
limitation, audited consolidated financial statements of the Borrower for the
prior two (2) fiscal years.

 

12



--------------------------------------------------------------------------------

(ii) The Lender shall have received a list (and if requested, copies of document
evidencing the same) of the current outstanding liabilities, Liens and Debts of
each of the Security Parties, including, but not limited to, an accounting of
all material terms, conditions and restrictions thereof.

(iii) The Lender shall have received a list (and if requested, copies of
document evidencing the same) of any material litigation, arbitration,
administrative regulatory compliance proceedings, or investigations pending or,
to the knowledge of the Security Parties, threatened before any court or
arbitrator or before or by any Government Authority against the Security
Parties.

(iv) The Lender shall have received a legal opinion addressed to the Lender from
Stradling Yocca Carlson & Rauth, counsel to the Security Parties, on matters of
the laws of the United States, the State of California and the State of
Delaware, in such form as the Lender may agree.

(v) The Lender shall have received evidence, satisfactory to the Lender in its
sole discretion, that any and all employment agreements, independent contractor
agreements, or other agreements pertaining to the employment or retention of
employees or staff of the Borrower, have been amended to permit a change of
control and/or changes in the ownership percentage of the Lender.

Section 4.02 Saving Rights. No course of dealing or waiver by the Lender in
connection with any condition of Funding under this Agreement shall impair any
right, power or remedy of the Lender with respect to any other condition of
Funding, or be construed to be a waiver thereof.

ARTICLE V

COVENANTS

Section 5.01 Affirmative Covenants. Unless the Lender shall otherwise agree, the
Security Parties shall:

(a) (i) maintain its corporate existence and qualify and remain qualified to
conduct business as currently conducted; (ii) maintain all approvals necessary
for the Loan and all Transaction Documents; and (iii) operate its business as
presently conducted with due diligence, efficiency and in conformity with sound
business practices;

(b) (i) keep its properties and business insured with financially sound and
reputable insurers against loss or damage in such manner and to the same extent
as shall be no less than that generally accepted as customary in regard to
property and business of like character; (ii) punctually pay any premium,
commission and any other amount necessary for effectuating and maintaining in
force each insurance policy required pursuant hereto and (iii) upon the request
of the Lender cause the Lender to be a named insured (without recourse for
premiums) and a loss payee of the Borrower’s insurances;

(c) comply in all material respects with all applicable laws, rules, regulations
and orders of any Government Authority;

 

13



--------------------------------------------------------------------------------

(d) take all necessary action to permit the Lender’s representatives to
(i) visit (with prior notice to the Security Parties) the premises of the
Security Parties, its facilities, plants and equipment during working hours and
on working days, (ii) meet with the Security Parties’ directors, officers, and
agents, and (iii) have reasonable access to the Security Party’s books and the
Security Party’s auditors during working hours and on working days (provided
that Lender shall not communicate with Security Parties’ auditors without notice
and opportunity for Security Parties to participate in such communication),
provided that, so long as no Event of Default has occurred and is continuing,
the Lender gives the Security Parties notice two (2) Business Days in advance of
such visit;

(e) have or promptly install and maintain records, books, management information
systems and financial control procedures which together are adequate to:
(i) support the accounting practices and tax elections of the Security Parties;
(ii) record and monitor the use of the Loan proceeds in accordance with
Section 2.01; and (iii) accurately, adequately and fairly reflect the
consolidated financial condition of the Security Parties and the consolidated
results of its operations in conformity with U.S. GAAP;

(f) supply the Lender with (i) annual audited consolidated financial statements
of the Borrower as soon as they are available and, in any event, within one
hundred twenty (120) days after the end of Borrower’s financial year; and
(ii) quarterly internally prepared unaudited consolidated financial statements
of the Borrower as soon as they are available; each of which shall include, if
applicable, management’s discussion and analysis of the results of the
accounting period in respect of such report containing, where available, year to
year and quarter to quarter comparisons;

(g) pay and discharge all Taxes, assessments and governmental charges upon it,
its income and its properties prior to the date on which penalties are attached
thereto, unless and only to the extent that (i) such Taxes, assessments and
governmental charges shall be contested in good faith and by appropriate
proceedings by the Security Parties, (ii) reserves which are adequate under U.S.
GAAP are maintained by the Guarantor with respect thereto, and (iii) any failure
to pay and discharge such Taxes, assessments and governmental charges would not
have and could not reasonably be expected to have a Material Adverse Effect;

(h) promptly inform the Lender, in writing, of any proposed material change in
the nature or scope of the Business or operations of the Security Parties, or
any event or condition which has or could reasonably be expected to have a
Material Adverse Effect;

(i) comply with the requirements of all applicable laws, rules, regulations, and
orders of any Government Authority, a breach of which is reasonably expected to
result in a Material Adverse Effect;

(j) obtain, make and keep in full force and effect all licenses, contracts,
consents, approvals and authorizations from and registrations with Government
Authorities that may be required to conduct its business, the failure to do so
would be reasonably expected to have a Material Adverse Effect, to maintain
compliance with all applicable laws and regulations, and remit monies payable
pursuant to this Agreement;

 

14



--------------------------------------------------------------------------------

(k) promptly notify the Lender of the occurrence of (i) any Default or Event of
Default; (ii) any event, development or circumstance whereby the Borrower’s
consolidated financial statements fail to fairly present, in any material
respect, the consolidated financial condition and operating results of Borrower
in accordance with U.S. GAAP (or, in the case of Borrower’s quarterly financial
statements, in accordance with accounting principles and rules of the U.S.
Securities and Exchange Commission applicable to interim financial information)
as of the date of such financial statements; (iii) any material litigation or
proceedings that are instituted or, to the knowledge of any of the Security
Parties, threatened against any of the Security Parties or any of their
respective assets; (iv) each and every event which, at the giving of notice,
lapse of time, determination of materiality or fulfillment of any other
applicable condition (or any combination of the foregoing), would constitute an
Event of Default under any of the Transaction Documents; and (v) any other
development in the business or affairs of the Security Parties if the effect
thereof is reasonably expected to have a Material Adverse Effect;

(l) if the Borrower shall, at any time until there is no longer any outstanding
payment obligation owed under this Agreement or the Note, offer to sell Equity
Securities to any person other than the Lender, then, subject to the exceptions
set forth below in this paragraph 5.01(l), the Borrower shall ensure that the
Lender will be permitted to participate (the “Participation Right”) on a pro
rata basis in any such offering. For the purposes hereof, the Lender shall be
able to include all shares of common stock of Borrower which are owned by Lender
and warrants (assuming the exercise therof) owned by Lender in any pro rata
calculation with respect to this paragraph as of the closing date of any such
offering. Borrower shall provide Lender with a written notice of any pending
offering by Borrower of any Equity Securities, which notice (an Offering
Notice”) shall set forth the price or price range and other material terms of
such offering. Lender shall have a period of ten (10) days, following its
receipt of such Offering Notice, to provide to Borrower a written notice (a
“Participation Notice”) that the Lender will be purchasing its pro rata share of
the Equity Securities being offered by the Company. If Lender fails to deliver a
Participation Notice to Borrower within that 10-day period, such failure shall
constitute an irrevocable election by Lender not to exercise its Participation
Right with respect to such offering. The term “Equity Securities” shall mean
(i) any shares of any class of capital stock of the Borrower, and (ii) any debt
or other security that is convertible into or exercisable or exchangeable for,
with or without consideration, any shares of any class of capital stock of the
Borrower. Notwithstanding the foregoing, the Participation Right shall not apply
to any offering for the sole purpose of issuing Equity Securities: (i) to
directors, officers, employees, consultants, advisors or other service providers
to the Borrower or any subsidiary thereof, (ii) pursuant to the conversion or
exercise of convertible or exercisable securities outstanding on the date hereof
or the exercise at any time of any Equity Securities that have been or in the
future may be, granted or issued to directors, officers, employees, consultants,
advisors or other service providers, (iii) in connection with a bona fide
acquisition of or by the Borrower, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise, (iv) in connection with any
stock split, stock dividend, recapitalization, reclassification or similar
event, (v) to banks, financial institutions, leasing companies, or other credit
providers solely for the purposes of obtaining credit or lease financing or debt
securities or securitizations, (vi) to strategic or commercial partners or
persons or entities with which the Borrower has business relationships, and
(vii) as contemplated by the Stock Purchase Agreement.

 

15



--------------------------------------------------------------------------------

(m) comply with the other Transaction Documents, in addition to this Agreement
and use its best efforts to cause every other party to the Transaction Documents
(other than the Lender) to comply therewith; and

(n) inform the Lender, promptly after they are made, of any judicial or
non-judicial written claims against any of the Security Parties of more than
Fifty Thousand Dollars ($50,000) or the equivalent thereof in any other currency
for each claim.

Section 5.02 Negative Covenants. Unless the Lender shall otherwise agree, the
Security Parties shall not:

(a) enter into any transaction except on an arm’s length basis or otherwise
agreed in writing by the Lender;

(b) undertake or permit, without the agreement of the Lender, any (i) merger,
consolidation or transfer of shares in the Security Parties resulting in the
creation of a wholly-owned subsidiary, or vice versa, (ii) any conversion of any
of the Security Parties into another corporate form, or (iii) any sale,
transfer, lease or exchange or other action with respect to the disposal of, or
disposition of rights to, any assets or business lines of the Security Parties
in a single transaction or series of transactions outside of the Borrower’s
ordinary course of business, unless such sale, lease, exchange, or disposition
or disposals of assets (x) is on an arm’s length, market terms basis to an
unrelated third party, (y) does not involve an asset or business line that is or
could be reasonably expected to be material to any Security Parties’ financial
performance, and (z) wherein the net proceeds of such transaction are applied in
full to pay/repay the principal, interest, fees, expenses or any other amounts
outstanding under this Agreement or the Note;

(c) liquidate or dissolve or enter into any consolidation, merger, spin-off,
consolidation or reorganization, or acquire the assets or stock of any other
business or company or enter into any partnership, joint venture, syndicate,
pool, profit-sharing or royalty agreement or other similar combination, or
engage in any transaction with an affiliate, whereby its income or profits are,
or are reasonably expected to be shared with any other Person;

(d) (i) change its name as it appears in official filings in the state of its
incorporation or organization, (ii) change its chief executive office, principal
place of business, or mailing address, (iii) change the type of entity that it
is, (iv) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (v) change its state of
incorporation or organization, in each case, unless the Lender shall have
received at least thirty (30) days prior written notice of such change and the
Lender shall have consent in writing to such change;

(e) make any material change to the scope or nature of its respective business
activities as carried on at the date hereof or undertake any operations not
permitted by the Transaction Documents;

(f) use the proceeds of the Loan for any purpose other than those set forth in
Section 2.01;

 

16



--------------------------------------------------------------------------------

(g) establish a subsidiary or acquire any equity interests in any other entity
or enter into any agreement to acquire any stock obligations or securities of or
any other interest in or make any capital contribution to any other Person
without the prior written consent of the Lender;

(h) (i) enter into any agreement or arrangement to guarantee or, in any way or
under any condition, to become obligated for all or any part of any financial or
other obligation of another Person; (ii) create, incur or suffer any Lien upon
any of its assets, now owned or hereafter acquired, except Permitted Liens; or
(iii) assign, sell, transfer or otherwise dispose of, or terminate, waive or
amend any of the Transaction Documents to which it is a party, or the rights and
obligations thereunder or hereunder, except as permitted by Section 7.06;

(i) make or permit to exist, loans or advances to, or deposits (except
commercial bank and money market deposits in the ordinary course of business)
with, other Persons or investments in any Person or enterprise, except for
deposits which are referenced in the definition of Permitted Liens above;

(j) except as expressly provided herein, make any prepayment or repurchase any
Debt (other than the Loan), or make any repayment of such Debt pursuant to any
provision of any agreement or note unless the Borrower first prepay the Loan or
such prepayment, repurchase or repayment is approved by the Lender;

(k) (i) violate any laws, ordinances, government rules or regulations to which
it is subject or (ii) fail to obtain or maintain any patents, trademarks,
service marks, trade names, copyrights, design patents, licenses, permits,
franchises or other governmental authorizations necessary to ownership of its
property or the conduct of its respective business, in either case where such
failure would have or could reasonably be expected to have a Material Adverse
Effect;

(l) permit any modification to the accounting practices followed by the Security
Parties, other than as contemplated herein, except in accordance with applicable
generally accepted accounting principles;

(m) grant any Liens (other than Permitted Liens);

(n) incur any Debt other than in the ordinary course of business, except wherein
the net proceeds of such transaction are applied in full to pay/repay the
principal, interest, fees, expenses or any other amounts outstanding under this
Agreement or the Note;

(o) directly or indirectly, offer to sell, sell, contract to sell, grant any
option to sell or otherwise dispose of any shares of common stock of the
Borrower or securities convertible into or exchangeable for common stock of the
Borrower, warrants or any rights to purchase or acquire common stock of the
Borrower, except wherein the net proceeds of such transaction are applied in
full to pay/repay the principal, interest, fees, expenses or any other amounts
outstanding under this Agreement or the Note, and except for offers, sales or
issuances of any such shares or convertible or exchangeable securities: (i) to
directors, officers, employees, consultants, advisors or other service providers
to the Borrower or any subsidiary thereof, (ii) pursuant to the conversion or
exercise of convertible or exercisable securities outstanding on the date hereof
or the exercise at any time of any Equity Securities that have been or in the
future may be, granted or issued to directors, officers, employees, consultants,
advisors or other service providers, and (iii) as contemplated by the Stock
Purchase Agreement.

 

17



--------------------------------------------------------------------------------

(p) conduct any business other than the Business;

(q) permit any Change of Control;

(r) directly or indirectly: (i) purchase or redeem any shares of its capital
stock; (ii) declare or pay any dividends or distributions, whether in cash or
otherwise, or set aside any funds for any such purpose; or (iii) increase the
annual salary paid to any officers or director of the Security Parties as of the
Effective Date, unless any such increase is part of a written employment
contract with any such officer or director entered into prior to the Effective
Date, a copy of which has been delivered to the Lender; and

(s) cease conducting business with Lenovo Information Products Co., Ltd. and/or
Lenovo Group Limited (together, “Lenovo”); (ii) receive more than twenty percent
(20%) of the total amount due from Lenovo later than one-hundred twenty
(120) days from the date when due to the Borrower; (iii) receive booked revenues
equal to less than One Million United States Dollars (US$1,000,000) from Lenovo
during the period from the Effective Date to that date which is three (3) months
following the Effective Date; or (iv) receive booked revenues equal to less than
One Million United States Dollars (US$1,000,000) from Lenovo during the period
from that date which is three (3) months following the Effective Date to the
Maturity Date.

Section 5.03 Reimbursement of Taxes. The Borrower shall pay all Taxes
(including, without limitation, stamp taxes), duties, fees or other charges
payable on or in connection with the execution, issue, delivery, registration,
notarization or enforcement of this Agreement, and the other Transaction
Documents and shall, upon notice from the Lender, reimburse the Lender for any
such Taxes, duties, fees or other charges paid by the Lender thereon; provided,
however, that in no event shall Borrower be obligated to pay or reimburse Lender
for:

(a) Taxes based on or measured by the overall pre-tax or net income of the
Lender for Taxes in the nature of franchise taxes or taxes for the privilege of
doing business imposed by any jurisdiction or any political subdivision or
taxing authority therein unless such Taxes are imposed as a result of the
activities of the Security Parties within the relevant taxing jurisdiction; or

(b) Taxes imposed by any jurisdiction or any political subdivision or taxing
authority therein on the Lender that would not have been imposed but for the
Lender being organized in or conducting business in or maintaining a place of
business in the relevant taxing jurisdiction, or engaging in activities or
transactions in the relevant taxing jurisdiction that are unrelated to the
transactions contemplated by this Loan Agreement, but only to the extent such
Taxes are not imposed as a result of the activities of the Security Parties
within the relevant taxing jurisdiction or the legal status of the Security
Parties under the laws of the taxing jurisdiction.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 General Acceleration Provision upon Events of Default. If one or
more of the events specified in this Section 6.01 (each an “Event of Default”)
shall have happened and be continuing beyond the applicable cure period, the
Lender, by notice to the Borrower, may declare the principal of, all accrued
interest and fees on, and all interest and fees yet to be accrued from the date
of the Event of Default until the Maturity Date, the Loan or any part of any of
them (together with any other amounts accrued or payable under this Agreement)
to be, and the same shall thereupon become, immediately due and payable
(anything in this Agreement to the contrary notwithstanding), without any
further notice and without any presentment, demand or protest of any kind, all
of which are hereby expressly waived by the Borrower, and take any further
action available at law or in equity, including, without limitation, the sale of
the Loan and all other rights acquired in connection with the Loan:

(a) The Lender shall have failed to receive payment when due of principal or
interest due under the Note within five (5) days of the date due or shall have
failed to receive any fees or any other amounts due under the Loan, the Note or
any other Transaction Document within five (5) days of the date due.

(b) The Security Parties shall have defaulted or failed to comply with the due
observance or performance of any term, covenant or agreement contained in this
Agreement or in any Transaction Document, or any other document or agreement
between the Lender and any Security Party entered into pursuant to this
Agreement or any of the other Transaction Documents, and such default or failure
to comply shall continue uncured for ten (10) days after the delivery of written
notice of such default or failure from the Lender.

(c) Any representation or warranty of the Security Parties made in this
Agreement or any other Transaction Document shall be found to have been
incorrect, false or misleading in any material respect as of the date it was
made or as of date of Closing, as if made again on such date, and shall continue
to be incorrect, false or misleading.

(d) Any Government Authority shall have condemned, nationalized, seized,
confiscated or otherwise expropriated all or any substantial part of the
property or other assets or share capital of any Security Party, or shall have
assumed custody or control of such-property or other assets or of the business
or operations or share capital, or shall have taken any action for the
dissolution, winding up or liquidation of any Security Party or any action that
would prevent any Security Party from meeting its obligations to the Lender
under the Transaction Documents.

(e) (i) Any Security Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts as they
come due or shall make a general assignment for the benefit of creditors;
(ii) any Security Party shall declare a moratorium on the payment of its debts;
(iii) the commencement by any Security Party of proceedings to be adjudicated
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or

 

19



--------------------------------------------------------------------------------

the consent by it to the filing of any such petition or to the appointment of an
intervenor, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) or of any substantial part of its property; (iv) the
commencement against any Security Party or any substantial part of their real
property or any other assets of a proceeding in any court of competent
jurisdiction under any bankruptcy or other applicable law (as now or hereafter
in effect) seeking their liquidation, winding up, dissolution, reorganization,
arrangement, adjustment, or the appointment of an intervenor, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official), and any
such proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of thirty (30) days; or (v) any other event shall have
occurred which under any applicable law would have an effect analogous to any of
those events listed above in this subsection.

(f) Any Security Party shall have failed to make any payment when due (whether
at stated maturity, by acceleration or otherwise) or otherwise to perform its
obligations under any Debt (other than the Loan) or under any agreement pursuant
to which there is outstanding any Debt of any Security Party and such failure
shall have continued for more than the applicable grace period (if any), and
such Debt shall be in an aggregate amount of at least Fifty Thousand Dollars
($50,000) or its equivalent.

(g) One or more judgments against any Security Party or attachments against its
respective property, which in the aggregate exceed Fifty Thousand Dollars
($50,000) or its equivalent in local operating currency, or which could
reasonably expected to interfere materially and adversely with the conduct of
the business of any Security Party remain(s) unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days from the
date of entry of such judgment or attachment.

(h) This Agreement or any other Transaction Document (or any component thereof
relating to payment obligations, enforcement rights or other material rights or
other material obligations) is or shall have become invalid, illegal or
unenforceable under applicable law, and continues to be invalid, illegal or
unenforceable for a period of thirty (30) days.

(i) Any license, permit or approval held by any Security Party shall have been
suspended, canceled or revoked, except to the extent such suspension,
cancellation or revocation does not have and is not reasonably expected to have
a Material Adverse Effect.

(j) Any authorization necessary for the execution, delivery or performance by
the Security Parties of any payment or other material obligations under this
Agreement or any other Transaction Document or for the validity or
enforceability of any of the Security Parties’ obligations under this Agreement
or under any other Transaction Document is not effectuated or given or is
withdrawn or ceases to remain in full force or effect.

(k) The validity of this Agreement or any other Transaction Document shall be
contested by any legislative, executive or judicial body of any jurisdiction, or
any treaty, law, regulation, decree, or ordinance of any jurisdiction shall
render any provision of this Agreement or any other Transaction Document invalid
or unenforceable (including, but not limited to, any nationalization,
expropriation or moratorium on debt payment) or shall prevent or materially
delay the performance or observance by any Security Party of its obligations
hereunder or thereunder (as applicable).

 

20



--------------------------------------------------------------------------------

Section 6.02 Recovery of Amounts Due. If any amount payable hereunder is not
paid as and when due, the Security Parties hereby authorize the Lender to
proceed, to the fullest extent permitted by applicable law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys,
assets of the Security Parties, or any collateral granted by the Security
Parties under any Transaction Document, to the full extent of all amounts
payable to the Lender.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Notices. Any notice, request or other communication to be given or
made under this Agreement to the Parties shall be in writing. Such notice,
request or other communication shall be deemed to have been duly given or made
when it shall be delivered by hand, courier (confirmed by facsimile), or
facsimile (with a hard copy delivered within two (2) Business Days) to the Party
to which it is required or permitted to be given or made at such Party’s address
specified below or at such other address as such Party shall have designated by
notice to the Party given or making such notice, request or other communication,
it being understood that if any notice, request or other communication is given
or delivered by one party to another hereunder in accordance with this
Section 8.6, the failure to deliver a copy thereof to any other person to whom
copies are to be sent shall not affect the validity of any such notice, request
or other communication or constitute a breach of this Agreement.

 

For the Security Parties:

  

Comarco, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

Facsimile: (949) 599-1430

Attention: Tom Lanni, President and CEO

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92651

Facsimile: (949) 823-5150

Attention: Ben A. Frydman

For the Lender:

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue, 9th Floor

New York, NY 10019

Facsimile: (212) 508-5756

Attention: Neal C. Bradsher

 

21



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

Attention: Joseph M. Lucosky, Esq. / Seth A. Brookman, Esq.

Section 7.02 Conflict; Arms-Length Transaction. The Parties expressly
acknowledge that, as of the date hereof, (i) the Lender owns approximately
twenty-one percent (21%) of the issued and outstanding common stock of the
Borrower and the Borrower owns one hundred percent (100%) of the issued and
outstanding common stock of the Guarantor; (ii) pursuant to the corporate
organizational documents of the Borrower, no shareholder vote is required in
order to duly enter into this Agreement or consummate the transactions
contemplated by this Agreement or the Transaction Documents; (iii) the Lender
has not directed, controlled or otherwise instructed the Borrower to enter into
this Agreement or consummate the transactions contemplated by this Agreement or
the Transaction Documents; (iv) Richard T. LeBuhn, Senior Vice President of the
Lender (“LeBuhn”), is currently a member of the board of directors of the
Borrower; (v) LeBuhn has not participated in any discussions, negotiations or
communications on behalf of the Borrower; (vi) LeBuhn has abstained from any
vote of the board of directors of the Borrower concerning this Agreement or the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents; and (vii) LeBuhn’s interests may be adverse to the
interests of the Borrower and LeBuhn has participated in discussions,
negotiations and communications on behalf of the Lender and such discussions,
negotiations and communications have been conducted with the express purpose of
benefiting the Lender at the potential cost to the Borrower. The Parties hereby
expressly waive any and all conflicts of interest which may be present given the
aforementioned acknowledged facts and circumstances. Each Party hereby agrees
that this Agreement and the transactions contemplated by this Agreement and the
Transaction Documents have been undertaken on an arms-length basis.

Section 7.03 English Language. Unless the Parties otherwise agree, all documents
to be furnished or communications to be given or made under this Agreement shall
be in English. Should this Agreement be translated into any language other than
English, the English language version of this Agreement shall prevail.

Section 7.04 Reimbursement of Legal and Other Expenses; Enforcement. If any
amount owing to the Lender under this Agreement or any other Transaction
Document shall be collected through enforcement of this Agreement, any
refinancing or restructuring of the Loan in the nature of a work-out,
settlement, negotiation, or any process of law, or shall be placed in the hands
of third Persons for collection, the Borrower shall pay (in addition to all
monies then due in respect of the Loan or otherwise payable under this Agreement
or any other Transaction Document) attorneys’ and other fees and expenses
incurred in respect of such collection.

Section 7.05 Applicable Law and Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, United States of America, without giving effect
to the conflicts of laws principles thereof other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York.

 

22



--------------------------------------------------------------------------------

(b) This Agreement and the other Transaction Documents to which the Security
Parties are a party, and any rights of the Lender arising out of or relating to
this Agreement or any other Transaction Documents to which the Security Parties
is a party, may, at the option of the Lender, be enforced by the Lender in the
courts of the United States of America located in the Southern District of the
State of New York or in any other courts having jurisdiction. For the benefit of
the Lender, the Security Parties hereby irrevocably agree that any legal action,
suit or proceeding arising out of or relating to this Agreement or any other
Transaction Document may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York. By the
execution and delivery of this Agreement, the Security Parties hereby
irrevocably consent and submit to the jurisdiction of any such court in any such
action, suit or proceeding. Final judgment against any Security Party in any
such action, suit or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment. Nothing contained herein or in any
other Transaction Document shall affect the right of the Lender to commence
legal proceedings or otherwise sue the Security Parties in any court having
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other legal papers upon the Security Parties in any
manner authorized by the laws of any such jurisdiction.

(c) The Security Parties irrevocably waive, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of venue of any action, suit or proceeding arising out of or relating to this
Agreement or any other Transaction Document, brought in the courts of the State
of New York or in the United States District Court for the Southern District of
New York, and any claim that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Further, the Security
Parties irrevocably waive, to the fullest extent permitted by applicable law,
any right it may now or hereafter have to the removal to a United States Federal
Court of any action brought hereunder in a state court of the State of New York.

(d) EACH SECURITY PARTY HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(e) To the extent that the Security Parties may, in any suit, action or
proceeding brought in a court arising out of or in connection with this
Agreement or any other Transaction Document to which it is a party, be entitled
to the benefit of any provision of law requiring the Lender in such suit, action
or proceeding to post security for the costs of the Security Parties or to post
a bond or to take similar action, the Security Parties hereby irrevocably waive
such benefit, in each case to the fullest extent now or hereafter permitted.

(f) To the extent that any Security Party may be entitled in any jurisdiction to
claim for itself or its assets immunity in respect of its obligations under this
Agreement or any other Transaction Document from any suit, execution, attachment
(whether in aid of execution,

 

23



--------------------------------------------------------------------------------

before judgment or otherwise) or other legal process or to the extent that in
any jurisdiction there may be attributed to itself or its assets such immunity
(whether or not claimed), or to the extent it might have the right to have a
jury trial, each Security Party hereby irrevocably waives and agrees not to, as
applicable, claim or exercise, such immunity and right to jury trial to the
fullest extent permitted by the laws of such jurisdiction.

Section 7.06 Successor and Assigns; Lender Representation. The Transaction
Documents shall bind and inure to the respective successors and assigns of the
Parties, except that the Security Parties may not assign, grant, pledge, sell or
otherwise transfer all or any part of its rights or obligations under the
Transaction Documents without the prior written consent of the Lender.

Section 7.07 Entire Agreement. This Agreement and the other Transaction
Documents contain the entire understanding of the Parties with respect to the
matters covered hereby and supersede any and all other prior or contemporaneous
written and oral communications, negotiations, commitments and writings with
respect thereto. The provisions of this Agreement may be waived, modified,
supplemented or amended only by an instrument in writing signed by the
authorized officer of each Party; provided that any provision hereof that is
solely for the Lender’s benefit may be waived by written instrument signed by an
authorized officer of the Lender.

Section 7.08 Amendments. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Parties.

Section 7.09 Severability. In case any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 7.11 Survival.

(a) This Agreement and all covenants, agreements, representations and warranties
made hereunder, in the other Transaction Documents, and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall be considered to have been relied upon by the other Parties and shall
survive the execution and delivery of this Agreement and the making of the Loan
hereunder regardless of any investigation made by any such other Party or on its
behalf, and shall continue in force until all amounts payable by Security
Parties under the Transaction Documents shall have been fully paid in accordance
with the provisions hereof and thereof, and the Lender shall not be deemed to
have waived, by reason of making the Loan, or any investigation on its part or
on its behalf of the Security Parties, any Default that may arise by reason of
such representation or warranty proving to have been false or

 

24



--------------------------------------------------------------------------------

misleading, notwithstanding that the Lender may have had notice or knowledge of
any such Default or may have had notice or knowledge that such representation or
warranty was false or misleading at the time the Funding was made hereunder.

(b) The obligations of the Borrower under Section 2.09 and Section 2.10, and
this ARTICLE VII hereof shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loan, or the termination of this Agreement or any provision
hereof.

Section 7.12 Exchange Rate. If at any time it is necessary to convert any
amounts expressed in Dollars into local operating currency, or vice-versa,
pursuant to this Agreement, the exchange rate to be used shall be the exchange
rate quoted by The Wall Street Journal one (1) Business Day prior to the date
conversion is required.

Section 7.13 Waiver. Neither the failure of, nor any delay on the part of, any
Party in exercising any right, power or privilege hereunder, or under any
agreement, contract, indenture, document or instrument mentioned herein, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder, or under any agreement, contract,
indenture, document or instrument mentioned herein, preclude other or further
exercise thereof or the exercise of any other right, power or privilege; nor
shall any waiver of any right, power, privilege or default hereunder, or under
any agreement, contract, indenture, document or instrument mentioned herein,
constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lender upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lender in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lender in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.

Section 7.14 Indemnity.

(a) The Security Parties shall, at all times, indemnify and hold harmless (the
“Indemnity”) the Lender and each of the Lender’s directors, officers, employees,
agents, counsel and advisors (each, an “Indemnified Person”) in connection with
any losses, claims (including the cost of defending against such claims),
damages, liabilities, penalties, or other expenses (other than Taxes, the
indemnification for which is provided elsewhere in this Agreement) arising out
of or due to this Agreement, the other Transaction Documents, the extension of
credit hereunder or the Loan, the use or intended use of the Loan or any
investment or proposed investment of the proceeds of the Loan by Secured
Parties, which an Indemnified Person may incur or to which an Indemnified Person
may become subject (each, a “Loss”). The Indemnity shall not apply to the extent
that a court or arbitral tribunal with jurisdiction over the subject matter of
the Loss, and over the Lender and such other Indemnified Person had an adequate
opportunity to defend its interests, determines that such Loss resulted from the
gross negligence or willful misconduct of the Indemnified Person, which
determination results in a final, non-appealable judgment or decision of a court
or tribunal of competent jurisdiction. The Indemnity

 

25



--------------------------------------------------------------------------------

is independent of and in addition to any other agreement of any party hereunder
or under any Transaction Document to pay any amount to the Lender and any
exclusion of any obligation to pay any amount under this paragraph shall not
affect the requirement to pay such amount under any other section hereof or
under any of the other Transaction Documents or any other agreement entered into
pursuant thereto.

(b) Each Security Party agrees not to assert on any theory of liability any
claim against any Indemnified Person for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Transaction
Documents or to any of the transactions contemplated herein or therein or the
actual or proposed use of the proceeds of the Loan.

(c) Without prejudice to the survival of any other agreement of any of the
Parties hereunder, the agreements and the obligations of the Parties contained
in this Section 7.14 shall survive the termination of each other provision
hereof and the payment of all amounts payable to the Lender hereunder.

Section 7.15 Fees and Expenses. The Lender shall have received, on or before the
Effective Date, all fees and reimbursement for all expenses required to be paid
by the Borrower, including, but not limited to, all fees and expenses of
Lender’s legal counsel.

Section 7.16 No Usury. This Agreement, the Note and all other Transaction
Documents are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration or otherwise, shall the amount
paid or agreed to be paid to the Lender for the Loan exceed the maximum amount
permissible under applicable law. If from any circumstance whatsoever
fulfillment of any provision hereof, at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any such circumstance the Lender shall ever
receive interest, or anything which might be deemed interest under applicable
law, which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal amount
owing on account of the Loan and not to the payment of interest, or if such
excessive interest exceeds the unpaid balance of principal of the Loan, such
excess shall be refunded to the Borrower. All sums paid or agreed to be paid to
the Lender for the Loan shall, to the extent permitted by applicable law, be
deemed to be amortized, prorated, allocated and spread throughout the full term
of such Debt until payment in full so that the actual rate of interest on
account of such Debt is uniform throughout the term thereof. The terms and
provisions of this paragraph shall control and supersede every other provision
of this Agreement and the Notes.

Section 7.17 Further Assurances. From time to time, the Security Parties shall
perform any and all acts and execute and deliver to the Lender such additional
documents as may be necessary or as requested by the Lender to carry out the
purposes of this Agreement or any other Transaction Documents or to preserve and
protect the Lender’s rights as contemplated herein or therein.

Section 7.18 Judgment Currency. The obligations of the Security Parties under
this Agreement to the Lender to make payment in Dollars shall not be discharged
or satisfied by any currency or recovery pursuant to any judgment expressed in
or converted into any other currency

 

26



--------------------------------------------------------------------------------

or in another place except to the extent that on the Business Day following
receipt of any sum adjudged to be so due in the judgment currency, the Lender
may in accordance with normal banking procedures purchase Dollars in the amount
due to the Lender with the judgment currency and transfer Dollars to New York,
New York with the amount of the judgment currency so adjudged to be due; and
each Security Party hereby, as a separate obligation and notwithstanding any
such judgment, agrees, to the fullest extent that it may effectively do so to
indemnify the Lender against, and to pay the Lender on demand, in Dollars, the
amount (if any) by which the sum originally due to the Lender in Dollars
hereunder exceeds the amount of the Dollars so purchased and transferred. If the
amount of Dollars so purchased exceeds the sum originally due to the Lender, the
Lender shall remit such excess to the Borrower.

[ signature pages follow ]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

COMARCO, INC. By:  

/s/ Thomas W. Lanni

Name:   Thomas W. Lanni Title:   President & CEO

 

BROADWOOD PARTNERS, L.P. By:  

/s/ Neal C. Bradsher

Name:   Neal C. Bradsher Title:   President, Broadwood Capital, Inc. (General
Partner of Broadwood Partners, L.P.)

[ signature page 1 to Loan Agreement ]



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing Loan Agreement as a guarantor,
hereby consents and agrees to said Loan Agreement and to the payment of the
amounts contemplated therein, to the documents contemplated thereby and to the
provisions contained therein relating to conditions to be fulfilled and
obligations to be performed by it pursuant to or in connection with said Loan
Agreement to the same extent as if the undersigned were a party to said Loan
Agreement.

 

COMARCO WIRELESS TECHNOLOGIES, INC. By:  

/s/ Thomas W. Lanni

Name:   Thomas W. Lanni Title:   President & CEO

[ signature page 2 to Loan Agreement ]



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTEE

ISSUED BY

COMARCO WIRELESS TECHNOLOGIES, INC.

as Grantor

IN FAVOR OF

BROADWOOD PARTNERS, L.P.

as Grantee

July 27, 2012



--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of July 27, 2012, is made by COMARCO
WIRELESS TECHNOLOGIES, INC., a corporation incorporated under the laws of the
State of Delaware (the “Guarantor”), in favor of BROADWOOD PARTNERS, L.P., a
limited partnership organized and existing under the laws of the State of
Delaware (the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Senior Secured Six Month Term Loan Agreement,
dated July 27, 2012 (the “Loan Agreement”), made by and among (i) the Lender, as
lender, (ii) Comarco, Inc., a corporation incorporated under the laws of the
State of California, as borrower (the “Borrower”), as borrower, and (iii) the
Guarantor, as guarantor, the Lender has agreed to provide to the Borrower a
senior secured term loan in the principal amount of Two Million United States
Dollars (US$2,000,000) (the “Loan”); and

WHEREAS, it is a condition precedent to the Lender making the Loan available to
the Borrower under the Loan Agreement that the Guarantor enter into this
Guaranty and otherwise agree to be bound by the terms of this Guaranty.

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:

SECTION 1. Defined Terms. Except as otherwise defined herein, terms defined in
the Loan Agreement shall have the same meaning when used herein.

SECTION 2. Guaranty.

2.1 Guaranty of Payment and Performance. The Guarantor, as primary obligor and
not merely as surety, hereby irrevocably, unconditionally and absolutely
guarantees for the benefit of the Lender, on first demand (a) the full and
prompt payment, when due, whether by acceleration or otherwise, of all amounts
owing by the Borrower to the Lender under the Transaction Documents, together
with any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in connection therewith by the Lender and the
performance by the Borrower of its obligations and, in case of extension of time
of payment or renewal in whole or in part of the said obligations of the
Borrower, the prompt payment when due of all said amounts according to such
extension or extensions or renewal or renewals, whether by acceleration or
otherwise and (b) the punctual and full performance and compliance by the
Borrower of each and every duty, covenant, agreement and obligation thereof
under the Transaction Documents (all obligations referred to in clauses (a) and
(b) above are herein referred to as the “Obligations”).

2.2 Nature of Guaranty. This Guaranty is a guaranty of payment, performance and
compliance and not of collection and the Guarantor expressly agrees that it
shall not be necessary or required that the Lender exercise any right, assert
any claim or demand or enforce



--------------------------------------------------------------------------------

any remedy whatsoever against the Borrower or any other Person before or as a
condition to the obligations of the Guarantor hereunder. This Guaranty is a
primary obligation of the Guarantor and shall be an absolute, unconditional,
present, and continuing obligation and shall not be subject to any counterclaim,
setoff, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction, or defense based on any claim the Guarantor or any other Person may
have against the Borrower, the Lender or any other Person. This Guaranty shall
only be discharged by the complete and indefeasible satisfaction of all of the
Obligations and shall not be released, discharged or affected by any
circumstance whatsoever, including without limitation:

(a) the unenforceability, invalidity, irregularity or lack of genuineness of any
of the Transaction Documents or any of the obligations under the Transaction
Documents;

(b) any amendment, modification, termination, or removal of, or addition or
supplement to, the Transaction Documents, or any change in time, manner, or
place of payment or performance of any Obligation;

(c) any assignment, mortgage, release, exchange, addition, or transfer of any
Pledged Interest;

(d) any failure, refusal, omission or delay on the part of the Borrower, the
Lender or any other Person to conform or comply with any term of the Transaction
Documents or any other agreement;

(e) any waiver, consent, extension, indulgence, surrender, settlement,
subordination, release, compromise, or other agreement, or the exercise or
non-exercise of any right or remedy thereunder, with or without consideration;

(f) the occurrence and/or continuance of any bankruptcy, insolvency,
reorganization, liquidation, arrangement, adjustment of debt, relief of debtors,
dissolution, or similar proceeding with respect to the Borrower, the Lender, or
any other Person, including without limitation any modification of the
Borrower’s obligations under any Transaction Document in connection with any
such proceeding;

(g) any defect in the title, condition, compliance with specifications, design,
operation, or fitness for use of, or any damage to or loss of, or governmental
prohibition or restriction, condemnation, requisition, or seizure of, any
collateral, including, but not limited to, the Pledged Interests, for any
reason;

(h) any merger, consolidation, restructuring, termination of existence, sale of
assets, or change in the ownership of any membership interests, shares of
capital stock or other equity interest of the Borrower or the Guarantor;

(i) any present or future law, regulation, or order in any jurisdiction (whether
of right or in fact) or any agency thereof affecting any term of any Obligation
or any rights of the Lender with respect thereto, including, without limitation,
any law, regulation or order purporting to vary the terms of payment or to
restrict the right or power of the Borrower or of the Guarantor or either of
them to make payment of any of their respective Obligations to the Lender; or



--------------------------------------------------------------------------------

(j) any other circumstances whatsoever which might otherwise constitute a
defense available to, or a discharge of, either the Borrower or the Guarantor.

SECTION 3. Representations and Warranties. The Guarantor hereby represents and
warrants to the Lender (which representations and warranties shall survive the
execution and delivery of this Guaranty), that the representations set forth in
ARTICLE III of the Loan Agreement (updated mutatis mutandis) insofar as they
relate to it (and, to the knowledge of the Guarantor, insofar as they relate to
other parties) are true and correct and hereby incorporate, repeat and
represent, on its own behalf, without limitation, such representations as though
they were set forth herein at length.

SECTION 4. Covenants.

4.1 Affirmative Covenants. The Guarantor hereby covenants and undertakes for the
benefit of the Lender, that from the date hereof and so long as any Obligation
remains unsatisfied, it shall:

(a) duly perform and observe the terms of this Guaranty;

(b) immediately upon obtaining knowledge thereof, inform the Lender of the
occurrence of (i) any Event of Default or of any event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default, (ii) any
litigation or governmental proceeding pending or threatened against it which
could reasonably be expected to have a material adverse effect on its or the
Borrower’s respective businesses, assets, operations, property or financial
condition and (iii) any event or condition which is reasonably likely to have a
material adverse effect on its ability to perform its obligations under this
Guaranty;

(c) obtain every consent and do all other acts and things which may from time to
time be necessary or advisable for the continued due performance of all its
obligations under this Guaranty; and

(d) perform each and every covenant and undertaking in the Loan Agreement
applicable to it or procure the performance thereof as though such covenants and
undertakings were set forth at length herein.

4.2 Negative Covenants. The Guarantor hereby covenants and undertakes with the
Lender that, from the date hereof and so long as any principal, interest or
other monies are owing by the Borrower under or in connection with any
Transaction Document, it shall not, without the prior written consent of the
Lender other than as expressly permitted by the terms of the Transaction
Documents:

(a) consolidate with, or merge into, any corporation, or merge any corporation
into it; or

(b) sell, or otherwise dispose of, or grant any security interest in, lien on or
encumbrance over any of its assets except in the ordinary course of business.



--------------------------------------------------------------------------------

SECTION 5. Payments.

5.1 Payment. (a) All payments by the Guarantor under this Guaranty shall be made
in the same manner as the Borrower is required to make payments under the Loan
Agreement as specifically set forth therein.

(a) On any amount or amounts for which the Guarantor is liable hereunder,
interest shall be due at the Default Rate and/or the Maturity Default Rate
specified in ARTICLE II in the Loan Agreement from the due date thereof under
the Loan Agreement until the date of payment of such amount by the Guarantor or
the Borrower.

5.2 Currency of Account. (a) If for the purpose of obtaining or enforcing a
judgment in any court in any country, it becomes necessary to convert into any
other currency (the “Judgment Currency”) an amount due in Dollars under this
Guaranty then the conversion shall be made, in the discretion of the Lender, at
the rate of exchange prevailing either on the date of default or on the day
before the day on which the judgment is given or the order for enforcement is
made, as the case may be (the “Conversion Date”) provided that the Lender shall
not be entitled to recover under this clause any amount in the Judgment Currency
which exceeds at the Conversion Date the amount in Dollars due under this
Guaranty.

(a) If there is a change in the rate of exchange prevailing between the
Conversion Date and the date of actual payment of the amount due, the Guarantor
shall pay such additional amounts (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount paid in the Judgment Currency when
converted at the rate of exchange prevailing on the date of payment will produce
the amount then due under this Guaranty in Dollars; any excess over the amount
due received or collected by the Lender shall be remitted to the Guarantor.

(b) Any amount due from the Guarantor under this Section 5.2 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Guaranty or any of the other Transaction
Documents; provided, however, that nothing herein shall be construed so as to
permit the Lender to recover amounts from the Guarantor previously paid by any
other party other than as provided herein.

(c) The term “rate of exchange” in this Section 5.2 means the rate at which the
Lender in accordance with its normal practices is able on the relevant date to
purchase Dollars with the Judgment Currency and includes any costs of exchange
(including any premium) payable in connection with such purchase.

5.3 Taxes; Withholdings. Should the Guarantor be compelled by law, regulation,
decree, order or stipulation to make any deduction or withholding on account of
any present or future taxes (including, without limitation, property, sales,
use, consumption, franchise, capital, occupational, license, value added,
excise, stamp, levies and imposts taxes and customs and other duties),
assessments, fees (including, without limitation, documentation, license, filing
and registration fees) and charges, of any kind or nature whatsoever, together
with any penalties, fines, additions to tax or interest thereon, however
imposed, withheld, levied, or assessed by any country or governmental
subdivision thereof or therein, any international authority or any other taxing
authority (“Taxes”) from any payment due under this Guaranty for



--------------------------------------------------------------------------------

the account of the Lender, the amount due from the Guarantor in respect of such
payment shall be increased by such additional amounts necessary to ensure that,
after the making of such deduction or withholding with respect to Taxes, the
Lender receives a net amount equal to the amount which it would have received
had no such deduction or withholding with respect to Taxes been made and the
Guarantor shall indemnify the Lender against any losses or costs incurred by it
by reason of any failure of the Guarantor to make any such deduction or
withholding or by reason of any such additional payment not being made to the
Lender on the due date for such payment. The Guarantor shall deliver to the
Lender evidence satisfactory to the Lender including all relevant tax receipts
that such Tax has been duly remitted to the appropriate authority.
Notwithstanding the preceding sentence, the Guarantor shall not be required to
pay additional amounts or otherwise indemnify the Lender for or on account of:

(a) Taxes based on or measured by the overall net income of the Lender for Taxes
in the nature of franchise taxes or taxes for the privilege of doing business
imposed by any jurisdiction or any political subdivision or taxing authority
therein unless such Taxes are imposed as a result of the activities of the
Borrower or the Guarantor within the relevant taxing jurisdiction; or

(b) Taxes imposed by any jurisdiction or any political subdivision or taxing
authority therein on the Lender that would not have been imposed but for the
Lender being organized in or conducting business in or maintaining a place of
business in the relevant taxing jurisdiction, or engaging in activities or
transactions in the relevant taxing jurisdiction that are unrelated to the
transactions contemplated by the Loan Agreement, but only to the extent such
Taxes are not imposed as a result of the activities of the Borrower or the
Guarantor within the relevant taxing jurisdiction or the legal status of the
Borrower or the Guarantor under the laws of the taxing jurisdiction.

SECTION 6. Preservation of Rights.

6.1 The Guarantor hereby consents: (a) that from time to time, without notice to
or further consent of the Guarantor, the time for the performance and/or
observance by the Borrower or of the Guarantor of any of the agreements,
covenants or conditions in the Transaction Documents, or any of them, on the
part of the Borrower or the Guarantor, or any of them, to be performed and/or
observed may be waived or the time of performance thereof extended by the Lender
and payment of any amounts owing or payable under any such document may be
extended or any such document may be renewed in whole or in part or modified in
any respect or any collateral or arrangement provided for by any such document
as security for any obligation contemplated by any such document may be
exchanged, surrendered, released or otherwise dealt with as the Lender may
determine; (b) that the time for the making of any payment of any obligation
hereby guaranteed may be accelerated in accordance with any agreement between
the Lender and the Borrower or the Guarantor, and that any of the acts mentioned
in any of said documents may be done; and (c) that any other guarantor of any of
the obligations hereby guaranteed and/or any document or security therefor may
be released in whole or in part without affecting the obligations of the
Guarantor hereunder.



--------------------------------------------------------------------------------

6.2 The Guarantor hereby waives, to the extent permitted by applicable law:

(a) any notice required by law or otherwise to preserve any rights hereunder or
under any other Transaction Document against the Guarantor or against the
Borrower, including without limitation: (i) acceptance, presentment, demand,
protest, or proof of nonperformance of any Obligation, (ii) notice of the sale
of any collateral, including, but not limited to, the Pledged Collateral or the
transfer by the Borrower of any interest in any collateral, including, but not
limited to, the Pledged Collateral or any Transaction Document, (iii) notice of
the acceptance of this Guaranty and of any change in the Borrower’s respective
financial condition, (iv) notices of the creation, renewal, extension, or
accrual of any Obligation or any of the matters referred to herein, or any
notice of or proof of reliance by the Lender upon this Guaranty or acceptance of
this Guaranty (the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted, incurred or renewed, extended, amended or waived
in reliance upon this Guaranty and all dealings between the Borrower or the
Guarantor and the Lender shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty), and (v) but excluding notices which
may be required by statute, rule of law or otherwise, now or hereafter in
effect, to preserve intact any rights of the Lender against the Guarantor;

(b) the prior exercise of any remedy contained in any Transaction Document or
otherwise available to the Lender;

(c) any requirement of diligence on the part of any Person including without
limitation diligence in making any claim or commencing suit hereon or on any
other Transaction Document, and any requirement to mitigate damages or exhaust
remedies under any Transaction Document;

(d) the right to interpose all substantive and procedural defense of the law of
guaranty, indemnification, suretyship, or other applicable law except the
defense of prior payment or prior performance by the Borrower or the Guarantor
of the Obligations;

(e) all rights and remedies accorded by applicable laws to guarantors or
sureties, including any extension of time conferred by any law now or hereafter
in effect;

(f) any right or claim of right to cause a marshaling of the Borrower’s
respective assets or to cause the Lender to proceed against the Borrower or any
collateral held by any Lender at any time or in any particular order;

(g) rights to the enforcement, assertion, or exercise by the Lender of any
right, power, privilege, or remedy conferred herein or any other Transaction
Document or otherwise;

(h) notices of the sale, transfer or other disposition of any right, title to,
or interest in any Transaction Document; and

(i) any other right whatsoever which might otherwise constitute a discharge,
release, or defense of the Guarantor hereunder or of the Borrower or the
Guarantor under any Transaction Document or which might otherwise limit recourse
against the Borrower or the Guarantor.

No failure to exercise and no delay in exercising, on the part of the Lender,
any right, power, or privilege, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right,



--------------------------------------------------------------------------------

power, or privilege, preclude any other or further exercise thereof, or the
exercise of any other power or right. The obligations of the Guarantor hereunder
shall not be affected by receipt by the Lender of any proceeds of any security
at any time held by the Lender. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.

6.3 The Guarantor agrees that so long as the Borrower has any actual or
contingent liability under the Transaction Documents any rights which the
Guarantor may at any time have by reason of the performance by the Guarantor of
its obligations hereunder (a) to be indemnified by the Borrower and/or (b) to
claim any contribution from any other guarantor of the Borrower’s obligations
under the Transaction Documents and/or (c) to take the benefit (in whole or in
part) of any security taken pursuant to this Guaranty or any other Transaction
Document by all or any of the persons to whom the benefit of the Guarantors’
obligations are given, shall be exercised by the Guarantor in such manner and
upon such terms as the Lender may require and further agrees to hold any monies
at any time received by it as a result of the exercise of any such rights or
otherwise for and on behalf of and to the order of the Lender, for application
in or towards payment of any amounts at any time owed by the Borrower under the
Transaction Documents.

6.4 The Guarantor agrees that its liabilities hereunder shall be unconditional
irrespective of any other circumstance which might otherwise constitute a
discharge at law or in equity of a guarantor or surety. The Guarantor guarantees
that all payments made by the Borrower, the Guarantor, or any of them, to the
Lender on any Obligation will, when made, be final and agrees that, if any such
payment is recovered from, or repaid by, the Lender in whole or in part in any
bankruptcy, insolvency or similar proceeding instituted by or against the
Borrower, or the Guarantor, or any of them, this Guaranty shall continue to be
fully applicable to such obligation to the same extent as though the payment so
recovered or repaid had never been originally made on such obligation.

6.5 The Lender may enforce the obligations of the Guarantor hereunder without in
any way first pursuing or exhausting any other rights or remedies which the
Lender may have against the Borrower, or against any other Person or against any
security the Lender may hold.

6.6 The Guarantor hereby irrevocably waives all rights of subrogation (whether
contractual, under Section 509 of Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor thereto (herein
called the “Bankruptcy Code”), under common law, or otherwise) to the claims of
the Lender against the Borrower and all contractual, statutory or common law
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as such term is defined in the Bankruptcy Code) against the Borrower
which arise in connection with, or as a result of, this Guaranty, until such
time as the obligations of the Borrower under or in connection with the
Transaction Documents have been indefeasibly paid in full.

6.7 The Guarantor shall not assign, transfer, hypothecate or dispose of any
claim that it has or may have against the Borrower while any indebtedness of the
Borrower to the Lender remains unpaid, without the written consent of the
Lender.



--------------------------------------------------------------------------------

6.8 Notice of acceptance by the Lender of this Guaranty and of the incurring of
any or all of the obligations hereby guaranteed is hereby waived by the
Guarantor, and this Guaranty and all of the terms and provisions hereof shall
immediately be binding upon the Guarantor from the date of execution hereof.

SECTION 7. Fraudulent Conveyances; Fraudulent Transfers. (a) The Guarantor, and
by its acceptance of this Guaranty, the Lender, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of the
Guarantor hereunder do not constitute a fraudulent transfer or conveyance for
purposes of any Proceeding, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of the Guarantor
hereunder. To effectuate the foregoing intention, the Lender and the Guarantor
hereby irrevocably agree that the Obligations of the Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of the Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

(a) The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Lender under this Guaranty
or any other guaranty, the Guarantor shall contribute, to the maximum extent
permitted by law, such amounts to each other guarantor so as to maximize the
aggregate amount paid to the Lender under or in respect of the Transaction
Documents.

SECTION 8. Miscellaneous.

8.1 Further Assurances. The Guarantor agrees that if this Guaranty shall, in the
reasonable opinion of the Lender, at any time be deemed by the Lender, for any
reason, insufficient in whole or in part to carry out the true intent and spirit
hereof, it shall execute or cause to be executed such other documents or deliver
or cause to be delivered such further assurances as in the opinion of the Lender
may be required in order to more effectively accomplish the purposes of this
Guaranty including, without limitation, an alternative guaranty or such other
alternative agreement as the Lender shall require.

8.2 Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Lender shall be cumulative and shall be in
addition to every other right, power and remedy of the Lender now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Lender, and the exercise or the beginning of the exercise of
any right, power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
failure, delay or omission by the Lender in the exercise of any right or power
or in the pursuance of any remedy accruing upon any breach or default by the
Guarantor shall impair any such right, power or remedy or be construed to be a
waiver of any such right, power or remedy or to be an acquiescence therein; nor
shall the acceptance by the Lender of any security or of any payment of or on
account of any of the amounts due from the Guarantor to the Lender and maturing
after any breach or default or of any payment on account of any past breach or
default be construed to be a waiver of any right with respect to any future
breach or default or of any past breach or default not completely cured thereby.



--------------------------------------------------------------------------------

8.3 Successors and Assigns. This Guaranty and all obligations of the Guarantor
hereunder shall be binding upon the successors and assigns of the Guarantor and
shall, together with the rights and remedies of the Lender hereunder, inure to
the benefit of the Lender, its respective successors and assigns.

8.4 Waiver; Amendment. None of the terms and conditions of this Guaranty may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Guarantor and the Lender.

8.5 Invalidity. If any provision of this Guaranty shall at any time, for any
reason, be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Guaranty, or the validity
of this Guaranty as a whole and, to the fullest extent permitted by law, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Lender in order to
carry out the intentions of the parties hereto as nearly as may be possible. The
invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

8.6 Notices. Any notice, request or other communication to be given or made
under this Guaranty to the Parties shall be in writing. Such notice, request or
other communication shall be deemed to have been duly given or made when it
shall be delivered by hand, international courier (confirmed by facsimile), or
facsimile (with a hard copy delivered within two (2) Business Days) to the Party
to which it is required or permitted to be given or made at such Party’s address
specified below or at such other address as such Party shall have designated by
notice to the Party given or making such notice, request or other communication,
it being understood that the failure to deliver a copy of any notice, request or
other communication to a Party to whom copies are to be sent shall not affect
the validity of any such notice, request or other communication or constitute a
breach of this Guaranty.

 

For the Guarantor:

  

Comarco Wireless Technologies, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

Facsimile: (949) 599-1430 Attention: Tom Lanni, President and CEO

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Roth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92651

Facsimile: (949) 823-5150

Attention: Ben A. Frydman



--------------------------------------------------------------------------------

For the Lender:

  

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue, 9th Floor

New York, NY 10019

Facsimile: (212) 508-5756

Attention: Neal C. Bradsher

with a copy (which shall not constitute notice) to:

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

Attention: Joseph M. Lucosky, Esq. / Seth A. Brookman, Esq.

8.7 Electronic Delivery. Delivery of an executed copy of this Guaranty by
facsimile or electronic transmission shall be deemed as effective as delivery of
an originally executed copy. In the event that the Guarantor delivers an
executed copy of this Guaranty by facsimile or electronic transmission, the
Guarantor shall also deliver an originally executed copy as soon as practicable,
but the failure of the Guarantor to deliver an originally executed copy of this
Guaranty shall not affect the validity or effectiveness of this Guaranty.

8.8 References. References herein to Sections, Exhibits and Schedules are to be
construed as references to sections of, exhibits to, and schedules to, this
Guaranty, unless the context otherwise requires.

8.9 Headings. In this Guaranty, Section headings are inserted for convenience of
reference only and shall not be taken into account in the interpretation of this
Guaranty.

8.10 Termination. If the Borrower shall pay and discharge all of its obligations
under or in connection with the other Transaction Documents or is released
therefrom in accordance with the terms thereof, all of the right, title and
interest herein assigned all revert to the Guarantor and this Guaranty shall
terminate.

SECTION 9. Applicable Law, Jurisdiction and Waivers.

9.1 Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

9.2 Submission to Jurisdiction. The Guarantor hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for



--------------------------------------------------------------------------------

the Southern District of New York in any action or proceeding brought against it
by the Lender under this Guaranty or under any document delivered hereunder and
hereby irrevocably agrees that valid service of summons or other legal process
on it may be effected by serving a copy of the summons and other legal process
in any such action or proceeding on the Guarantor by mailing or delivering the
same by hand to the Guarantor at the address indicated for notices in this
Guaranty. The service, as herein provided, of such summons or other legal
process in any such action or proceeding shall be deemed personal service and
accepted by the Guarantor as such, and shall be legal and binding upon the
Guarantor for all the purposes of any such action or proceeding. Final judgment
(a certified or exemplified copy of which shall be conclusive evidence of the
fact and of the amount of any indebtedness of the Guarantor to the Lender)
against the Guarantor in any such legal action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment. The
Guarantor shall advise the Lender promptly of any change of address for the
purpose of service of process. Notwithstanding anything herein to the contrary,
the Lender may bring any legal action or proceeding in any other appropriate
jurisdiction.

9.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS
(WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT
TO ITSELF OR ITS PROPERTY, THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

9.4 WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY.

[ signature page follows ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered on the day and year first above written.

 

COMARCO WIRELESS TECHNOLOGIES, INC.

By: /s/ Thomas W. Lanni

Name: Thomas W. Lanni

Title:   President & CEO

 

ACCEPTED AND AGREED: BROADWOOD PARTNERS, L.P. By:  

/s/ Neal C. Bradsher

Name:   Neal C. Bradsher Title:   President, Broadwood Capital, Inc.
(General Partner of Broadwood Partners, L.P.)



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGE AGREEMENT

BETWEEN

COMARCO, INC.

as Pledgor

AND

BROADWOOD PARTNERS, L.P.

as Pledgee

July 27, 2012



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of July 27, 2012, is
made by and between COMARCO, INC., a corporation incorporated under the laws of
the State of California (the “Pledgor”), as pledgor, and BROADWOOD PARTNERS,
L.P., a limited partnership organized and existing under the laws of the State
of Delaware (the “Pledgee”), as pledgee.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Senior Secured Six Month Term Loan Agreement,
dated July 27, 2012 (the “Loan Agreement”), made by and among (i) the Pledgee,
as lender; (ii) the Pledgor, as borrower; and (iii) Comarco Wireless
Technologies, Inc., a corporation incorporated under the laws of the State of
Delaware, as guarantor (the “Guarantor”), the Pledgee has agreed to provide to
the Pledgor a term loan in the principal amount of Two Million United States
Dollars (US$2,000,000) (the “Loan”);

WHEREAS, as of the date hereof, the Pledgor is the registered and beneficial
owner of 3,065,000 issued and outstanding shares of capital stock (the “Pledged
Shares”) of the Guarantor (in such capacity, the “Pledged Company”), and the
Pledged Shares are represented by a share certificate bearing numbers
1,2,8,10,12 & 16 (the “Certificates”);

WHEREAS, it is a condition precedent to the Pledgee making the Loan available to
the Pledgor under the Loan Agreement that the Pledgor execute and deliver to the
Pledgee, as security for the obligations of the Pledgor to the Pledgee, a pledge
of all of the Pledgor’s right, title and interest in and to the Pledged Shares;
and

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Pledgor and the
Pledgee agree as set forth below:

SECTION 1. Defined Terms. Except as otherwise defined herein, terms defined in
the Loan Agreement shall have the same meaning when used herein.

SECTION 2. Grant of Security. As security for (a) the full and prompt payment,
when due, whether by acceleration or otherwise, of all amounts owing by the
Pledgor to the Pledgee under the Transaction Documents and (b) the punctual and
full performance and compliance by the Pledgor of each and every duty, covenant,
agreement and obligation thereof under the Transaction Documents (all
obligations referred to in clauses (a) and (b) above are herein referred to as
the “Obligations”), the Pledgor hereby pledges, assigns, transfers and delivers
to the Pledgee the Pledged Shares and hereby grants to the Pledgee a first
priority lien on and a first priority security interest in the following
(collectively, the “Pledged Collateral”):

(i) the Pledged Shares and all capital, revenue, profit, income, gain or other
property or proceeds, return on contribution or otherwise with respect to the
Pledged Shares;

 

2



--------------------------------------------------------------------------------

(ii) all securities, moneys or property representing dividends or interest on
any of the Pledged Shares, or representing a distribution in respect of the
Pledged Shares, or resulting from a split-up, revision, reclassification or
other like change of the Pledged Shares or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Shares (exclusive of any equity
holder loan);

(iii) all right, title and interest of Pledgor in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Shares and any
other Pledged Collateral;

(iv) all other payments due or to become due to the Pledgor in respect of the
Pledged Shares whether under any organizational document or otherwise, whether
as contractual obligations, damages or otherwise;

(v) all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Uniform Commercial Code of the State
of New York (the “UCC”)) constituting or relating to the foregoing;

(vi) all Proceeds of any of the foregoing property of Pledgor (including,
without limitation, any proceeds of insurance thereon, all “accounts”, “general
intangibles”, “instruments” and “investment property”, in each case as defined
in the UCC, constituting or relating to the foregoing); and

(vii) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof.

SECTION 3. Pledge Documents. Concurrently with the execution of this Pledge
Agreement and upon the circumstances described in Section 6 hereof, the Pledgor
shall execute and deliver to the Pledgee an irrevocable proxy in favor of the
Pledgee in respect of the Pledged Shares of the Pledged Company in the form set
out in Exhibit A hereto (the “Irrevocable Proxy”) and shall deliver to the
Pledgee the Certificate together with a signed, undated instrument of transfer
in the form set out in Exhibit B hereto (an “Instrument of Transfer”) pertaining
thereto duly executed in blank.

SECTION 4. Representations and Warranties. The Pledgor represents and warrants
that:

(a) it is the legal and beneficial owner of, and has good and marketable title
to, the Pledged Collateral, subject to no pledge, lien, mortgage, hypothecation,
security interest, charge, option or other encumbrance whatsoever, except the
lien and security interest created and contemplated by this Pledge Agreement;

(b) it has full power, authority and legal right to execute, deliver and perform
its obligations under this Pledge Agreement and to create the lien and security
interest contemplated by this Pledge Agreement;

 

3



--------------------------------------------------------------------------------

(c) the Pledged Shares of the Pledged Company (i) have been duly and validly
created pursuant to the relevant organizational documents of the Pledged
Company, (ii) constitute one hundred percent (100%) of the total issued and
outstanding capital stock of the Pledged Company and (iii) are evidenced by the
Certificate;

(d) the Pledged Shares are “securities” governed by Article 8 of the UCC;

(e) as of the date hereof, no Person has entered into any options, warrants or
other agreements to acquire additional capital stock in the Pledged Company and
there are no voting trusts or other member agreements or arrangements relating
to any Pledged Collateral;

(f) this Pledge Agreement constitutes a valid obligation of the Pledgor, legally
binding upon it and enforceable in accordance with its terms;

(g) the pledge, hypothecation, assignment of the Pledged Collateral and the
delivery of the Pledged Shares (together with the Instrument of Transfers)
pursuant to and/or described in this Pledge Agreement create a valid and
perfected first priority security interest in the Pledged Collateral;

(h) no consent of any other party (including equity interest holders of the
Pledgor) is required in connection with the execution, delivery, performance,
validity, enforceability or enforcement of this Pledge Agreement, and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery, performance, validity, enforceability or
enforcement of this Pledge Agreement;

(i) the execution, delivery and performance of this Pledge Agreement will not
violate or contravene any provision of any existing law or regulation or decree
of any court, governmental authority, bureau or agency having jurisdiction in
the premises or of the organizational documents of the Pledgor or of any
mortgage, indenture, security agreement, contract, undertaking or other
agreement to which the Pledgor is a party or which purports to be binding upon
it or any of its properties or assets and will not result in the creation or
imposition of any lien, charge or encumbrance on, or security interest in, any
of its properties or assets pursuant to the provisions of any such mortgage,
indenture, security agreement, contract, undertaking or other agreement;

(j) its chief executive office is located at 25541 Commercentre Drive, Lake
Forest, CA 92630; and

(k) the representations and warranties set forth in the Loan Agreement insofar
as they relate to the Pledgor are true and complete and the Pledgor shall comply
with each of the covenants set forth in the Loan Agreement which are applicable
thereto.

 

4



--------------------------------------------------------------------------------

SECTION 5. Covenants. The Pledgor hereby covenants that during the continuance
of this Pledge Agreement:

(a) it shall warrant and defend the right and title of the Pledgee conferred by
this Pledge Agreement in and to the Pledged Collateral at the cost of the
Pledgor against the claims and demands of all persons whomsoever;

(b) it shall not sell, assign, transfer, charge, pledge or encumber in any
manner any part of the Pledged Collateral or suffer to exist any encumbrance on
the Pledged Collateral;

(c) it shall not amend or modify any organizational document of the Pledged
Company;

(d) it shall not vote the Pledged Shares of the Pledged Company in favor of the
consolidation, merger, dissolution, liquidation or any other corporate
reorganization of the Pledged Company;

(e) it shall not take from the Pledged Company any undertaking or security in
respect of its liability hereunder or in respect of any other liability of the
Pledged Company to the Pledgor and the Pledgor shall not prove nor have the
right of proof, in competition with the Pledgee, for any monies whatsoever owing
from the Pledged Company to the Pledgor, in any insolvency or liquidation, or
analogous proceedings under any applicable law, of the Pledgor;

(f) there shall not be issued any additional shares of capital stock in the
Pledged Company nor any options, warrants or other agreements to do so issued or
entered into;

(g) it shall not release, transfer or otherwise dispose of any shares of capital
stock held by the Pledged Company as treasury stock or otherwise;

(h) it shall furnish to Pledgee from time to time statements and schedules
further identifying and describing the Pledged Collateral as Pledgee reasonably
requests, all in reasonable detail;

(i) it shall give at least ninety (90) days’ prior written notice to Pledgee of
any (i) change of the location of Pledgor’s chief executive office from that
specified in Section 4(j) hereof, (ii) change of Pledgor’s name, identity or
structure or (iii) reorganization or reincorporation of Pledgor under the laws
of another jurisdiction; and

(j) it shall indemnify the Pledgee from, and hold it harmless against, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Pledged Collateral or in connection with the
transaction contemplated by this Pledge Agreement.

SECTION 6. Delivery of Additional Collateral. If the Pledgor shall become
entitled to receive or shall receive any equity interests, option or rights,
whether as an addition to, in substitution of, or in exchange for any of the
Pledged Shares, the Pledgor agrees to accept the same as the agent of the
Pledgee and to hold the same in trust for the benefit of the Pledgee and to
deliver the same forthwith to the Pledgee in the exact form received, with the
endorsement of the Pledgor when necessary and/or appropriate undated Instruments
of Transfer duly executed in blank, and Irrevocable Proxies for any shares of
capital stock so received, in substantially the forms attached hereto to be held
by the Pledgee, subject to the terms hereof, as additional collateral security
for the Obligations.

 

5



--------------------------------------------------------------------------------

SECTION 7. General Authority. The Pledgor hereby consents that, without the
necessity of any reservation of rights against the Pledgor, and without notice
to or further assent by the Pledgor, any demand for payment of any of the
Obligations made by the Pledgee may be rescinded by the Pledgee and any of the
Obligations continued, and the Obligations, or the liability of the Pledgor
and/or the Pledged Company upon or for any part thereof, or any other collateral
security (including, without limitation, any collateral security held pursuant
to any of the other Transaction Documents) or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, compromised, waived, surrendered, or released by the
Pledgee, and the Transaction Documents, any guarantees and any other collateral
security documents executed and delivered by the Pledgor and/or the Pledged
Company or any other obligors in respect of the Obligations may be amended,
modified, supplemented or terminated, in whole or in part, as the Pledgee may
deem advisable, from time to time, and any other collateral security at any time
held by the Pledgee for the payment of the Obligations (including, without
limitation, any collateral security held pursuant to any other collateral
security document executed and delivered pursuant to the Transaction Documents)
may be sold, exchanged, waived, surrendered or released, all without notice to
or further assent by the Pledgor or the Pledged Company, which shall remain
bound hereunder, notwithstanding any such renewal, extension, modification,
acceleration, compromise, amendment, supplement, termination, sale, exchange,
waiver, surrender or release. The Pledgor waives any and all notices of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Pledgee upon this Pledge Agreement, and the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Pledge Agreement, and all dealings
between the Pledged Company and the Pledgee shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Pledge Agreement.
The Pledgor waives diligence, presentment, protest, demand for payment and
notice of default or non-payment to or upon the Pledgor or the Pledged Company
with respect to the Obligations.

SECTION 8. Voting Rights. The Pledgee shall, as the Pledgee and as the holder of
the Irrevocable Proxies, receive notice and have the right (but not the
obligation) to vote the Pledged Shares at its own discretion at, any annual or
special meeting, as the case may be, of the shareholders of the Pledged Company,
provided, however, that the Pledgee shall not be entitled to receive notice, or
to exercise such right to vote until the occurrence of an Event of Default or
any of the security created by or pursuant to this Pledge Agreement shall be
deemed imperiled or jeopardized in a manner by the Pledgee in its sole
discretion.

SECTION 9. UCC Filings. The Pledgor does hereby authorize the Pledgee to do all
things the Pledgee may deem to be necessary or advisable in order to perfect or
maintain the security interest granted by this Pledge Agreement including, but
not limited to, filing any and all Uniform Commercial Code financing statements
or renewals thereof.

 

6



--------------------------------------------------------------------------------

SECTION 10. Remedies. At any time after the occurrence of an Event of Default or
in the event any of the security created by or pursuant to this Pledge Agreement
shall be imperiled or jeopardized in a manner deemed material by the Pledgee in
its sole discretion, the Pledgee shall be entitled, without further notice to
the Pledgor:

(a) subject to the limitations of Sections 9-610 and 9-615 of the UCC (to the
extent applicable), to sell, assign, transfer and deliver at any time the whole,
or from time to time any part, of the Pledged Collateral or any rights or
interests therein, at public or private sale or in any other manner, at such
price or prices and on such terms as the Pledgee may deem appropriate, and
either for cash, on credit, for other property or for future delivery, at the
option of the Pledgee, upon not less than 10 days’ written notice (which 10 day
notice is hereby acknowledged by the Pledgor to be reasonable) addressed to the
Pledgor at its last address provided to the Pledgee pursuant to this Pledge
Agreement, but without demand, advertisement or other notice of any kind (all of
which are hereby expressly waived by the Pledgor). If any of the Pledged
Collateral or any rights or interests thereon are to be disposed of at a public
sale, the Pledgee may, without notice or publication, adjourn any such sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, occur at the
time and place identified in such announcement. If any of the Pledged Collateral
or any rights or interests therein shall be disposed of at a private sale, the
Pledgee shall be relieved from all liability or claim for inadequacy of price.
At any such public sale the Pledgee may purchase the whole or any part of the
Pledged Collateral or any rights or interests therein so sold. Each purchaser,
including the Pledgee should it acquire the Pledged Collateral, at any public or
private sale, shall hold the property sold free from any claim or right of
redemption, stay, appraisal or reclamation on the part of the Pledgor which are
hereby expressly waived and released to the extent permitted by applicable law.
If any of the Pledged Collateral or any rights or interests therein shall be
sold on credit or for future delivery, the Pledged Collateral or rights or
interests so sold may be retained by the Pledgee until the selling price thereof
shall be paid by the purchaser, but the Pledgee shall not incur any liability in
case of failure of the purchaser to take up and pay for the Pledged Collateral
or rights or interests therein so sold. In case of any such failure, the Pledged
Collateral or rights or interests therein may again be sold on not less than 10
days’ written notice as aforesaid; and

(b) to exercise all voting and other equity interest rights at any meeting of
any Pledged Company and exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Shares of the Pledged Company as if it was the absolute owner thereof,
including, without limitation, the right to exchange at its discretion, such
Pledged Shares upon the merger, consolidation, reorganization, recapitalization
or other readjustment of the Pledged Company or, upon the exercise by the
Pledged Company or the Pledgee of any right, privilege or option pertaining to
such Pledged Share, and in connection therewith, to deposit and deliver such
Pledged Shares with any committee, depository, transfer agent, registrar or
other designated agency upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it.

SECTION 11. No Duty on Pledgee. The Pledgee shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
any failure to do so or delay in so doing.

 

7



--------------------------------------------------------------------------------

SECTION 12. Application of Proceeds. All moneys collected or received by the
Pledgee pursuant to this Pledge Agreement shall be applied as provided in the
Loan Agreement.

SECTION 13. Miscellaneous.

13.1 Further Assurances. The Pledgor agrees that if this Pledge Agreement shall,
in the reasonable opinion of the Pledgee, at any time be deemed by the Pledgee,
for any reason, insufficient in whole or in part to carry out the true intent
and spirit hereof, it shall execute or cause to be executed such other documents
or deliver or cause to be delivered such further assurances as in the opinion of
the Pledgee may be required in order to more effectively accomplish the purposes
of this Pledge Agreement including, without limitation, an alternative pledge or
such other alternative security as the Pledgee shall require.

13.2 Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Pledgee shall be cumulative and shall be in
addition to every other right, power and remedy of the Pledgee now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Pledgee, and the exercise or the beginning of the exercise of
any right, power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
failure, delay or omission by the Pledgee in the exercise of any right or power
or in the pursuance of any remedy accruing upon any breach or default by the
Pledgor or any Security Party shall impair any such right, power or remedy or be
construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Pledgee of any security or
of any payment of or on account of any of the amounts due from the Pledgor or
any Security Party to the Pledgee and maturing after any breach or default or of
any payment on account of any past breach or default be construed to be a waiver
of any right with respect to any future breach or default or of any past breach
or default not completely cured thereby. In addition to the rights and remedies
granted to it in this Pledge Agreement and in any other instrument or agreement
securing, evidencing or relating to any of the Obligations, the Pledgee shall
have rights and remedies of a secured party under the UCC.

13.3 Successors and Assigns. This Pledge Agreement and all obligations of the
Pledgor hereunder shall be binding upon the successors and assigns of the
Pledgor and shall, together with the rights and remedies of the Pledgee
hereunder, inure to the benefit of the Pledgee, its respective successors and
assigns.

13.4 Waiver; Amendment. None of the terms and conditions of this Pledge
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgor and the Pledgee.

13.5 Invalidity. If any provision of this Pledge Agreement shall at any time,
for any reason, be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Pledge Agreement, or the
validity of this Pledge Agreement as a whole and, to

 

8



--------------------------------------------------------------------------------

the fullest extent permitted by law, the other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
favor of the Pledgee in order to carry out the intentions of the parties hereto
as nearly as may be possible. The invalidity and unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

13.6 Notices. Any notice, request or other communication to be given or made
under this Pledge Agreement to the Pledgor or the Pledgee shall be in writing.
Such notice, request or other communication shall be deemed to have been duly
given or made when it shall be delivered by hand, international courier
(confirmed by facsimile), or facsimile (with a hard copy delivered within two
(2) Business Days) to the Pledgor or the Pledgee to which it is required or
permitted to be given or made at such party’s address specified below or at such
other address as such party shall have designated by notice to the party given
or making such notice, request or other communication, it being understood that
the failure to deliver a copy of any notice, request or other communication to a
party to whom copies are to be sent shall not affect the validity of any such
notice, request or other communication or constitute a breach of this Pledge
Agreement.

 

If to the Pledgor:

  

Comarco, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

Facsimile: (949) 599-1430

Attention: Tom Lanni President and CEO

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson and Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92651

Facsimile: (949) 823-5150

Attention: Ben A. Frydman

 

If to the Pledgee:

  

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue, 9th Floor

New York, NY 10019

Facsimile: (212) 508-5756

Attention: Neal C. Bradsher

with a copy (which shall not constitute notice) to:

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

Attention: Joseph M. Lucosky, Esq. / Seth A. Brookman, Esq.

 

9



--------------------------------------------------------------------------------

13.7 Counterparts; Electronic Delivery. This Pledge Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.
Delivery of an executed counterpart of this Pledge Agreement by facsimile or
electronic transmission shall be deemed as effective as delivery of an
originally executed counterpart. In the event that the Pledgor delivers an
executed counterpart of this Pledge Agreement by facsimile or electronic
transmission, the Pledgor shall also deliver an originally executed counterpart
as soon as practicable, but the failure of the Pledgor to deliver an originally
executed counterpart of this Pledge Agreement shall not affect the validity or
effectiveness of this Pledge Agreement.

13.8 References. References herein to Sections, Exhibits and Schedules are to be
construed as references to sections of, exhibits to, and schedules to, this
Pledge Agreement, unless the context otherwise requires.

13.9 Headings. In this Pledge Agreement, Section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Pledge Agreement.

13.10 Termination. When all of the Obligations shall have been fully satisfied,
the Pledgee agrees that it shall forthwith release the Pledgor from its
Obligations hereunder and the Pledgee, at the request and expense of the
Pledgor, shall promptly execute and deliver to the Pledgor a proper instrument
or instruments acknowledging the satisfaction and termination of this Pledge
Agreement, and the Irrevocable Proxies shall terminate forthwith and be
delivered to the Pledgor forthwith together with the other items furnished to
the Pledgee pursuant to this Pledge Agreement.

SECTION 14. Applicable Law, Jurisdiction and Waivers.

14.1 Governing Law. This Pledge Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

14.2 Submission to Jurisdiction. The Pledgor hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by Pledgee under this Pledge Agreement or under any document
delivered hereunder and hereby irrevocably agrees that valid service of summons
or other legal process on it may be effected by serving a copy of the summons
and other legal process in any such action or proceeding on the Pledgor by
mailing or delivering the same by hand to the Pledgor at the address indicated
for notices in this Pledge Agreement. The service, as herein provided, of such
summons or other legal process in any such action or proceeding shall be deemed
personal service and accepted by the Pledgor as such, and shall be legal and
binding upon the Pledgor for all the purposes of any such action or

 

10



--------------------------------------------------------------------------------

proceeding. Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of the
Pledgor to the Pledgee) against the Pledgor in any such legal action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment. The Pledgor shall advise the Pledgee promptly of any
change of address for the purpose of service of process. Notwithstanding
anything herein to the contrary, the Pledgee may bring any legal action or
proceeding in any other appropriate jurisdiction.

14.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT THE PLEDGOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS
(WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT
TO ITSELF OR ITS PROPERTY, THE PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS PLEDGE AGREEMENT.

14.4 WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS PLEDGE AGREEMENT.

[-signature page follows-]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed the day and year first above written.

 

COMARCO, INC.

By:

 

/s/ Thomas W. Lanni

Name:

 

Thomas W. Lanni

Title:

 

President & CEO

 

BROADWOOD PARTNERS, L.P. By:  

/s/ Neal C. Bradsher

Name:   Neal C. Bradsher Title:   President, Broadwood Capital, Inc. (General
Partner of Broadwood Partners, L.P.)

[ signature page to Pledge Agreement ]



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

The undersigned, the registered and beneficial owner of the below described
capital stock of Comarco Wireless Technologies, Inc., a corporation incorporated
under the laws of the State of Delaware (the “Guarantor”), hereby makes,
constitutes and appoints, Broadwood Partners, L.P., a limited partnership
organized and existing under the laws of the State of Delaware (the “Pledgee”),
with full power to appoint a nominee or nominees to act hereunder from time to
time, the true and lawful attorney and proxy of the undersigned to vote one
hundred percent (100%) of the capital stock of Guarantor, at all annual and
special meetings of members of the Guarantor or take any action by written
consent with the same force and effect as the undersigned might or could do,
hereby ratifying and confirming all that the said attorney or its nominee or
nominees shall do or cause to be done by virtue hereof.

The said capital stock has been pledged (the “Pledge”) to the Pledgee pursuant
and subject to a Pledge Agreement, dated as of July 27, 2012, by and between the
undersigned and the Pledgee.

This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable so long as the Pledge is outstanding and is in full force and
effect.

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed on July 27, 2012.

 

COMARCO, INC. By:  

/s/ Thomas W. Lanni

Name:   Thomas W. Lanni Title:   Presiden & Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B

INSTRUMENT OF TRANSFER

 

FOR VALUE RECEIVED:    Comarco Inc.      

PLEASE INSERT SOCIAL SECURITY OR

OTHER


IDENTIFYING NUMBER OR ASSIGNEE

   hereby sells, assigns and transfers unto                                    
              

 



                                                                        
                                         
                                         
                                         
                                                              



                                                                        
                                         
                                         
                                         
                                                                    
3,065,000 shares Of   

Comarco Wireless

Technologies, Inc.

                                                                        
                                         
                                               standing in my (our) name(s)   

on the books of said corporation represented by Certificate(s) No.(s). R5

   #1,#2,#8,#10,#12 & #16    herewith, and do hereby irrevocably constitute and
appoint   

 

                                                                        
                                         
                                               attorney to transfer the

said stock on the books of said corporation with full power of substitution in
the premises, This Instrument is given for collateral purposes only pursuant to
that certain Pledge Agreement between the undersigned and Broadwood Partners,
L.P. dated July 27, 2012.

Dated  July 27, 2012

 

     

 

      In presence of      

/s/ Thomas W. Lanni

     

Name: Thomas W. Lanni

                                                                       
                                                            Title: President and
CEO



--------------------------------------------------------------------------------

Exhibit D-1

SECURITY AGREEMENT

BETWEEN

COMARCO, INC.

as Grantor

AND

BROADWOOD PARTNERS, L.P.

as Grantee

Dated as of July 27, 2012



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of this 27th day
of July, 2012, by and between COMARCO, INC., a corporation incorporated under
the laws of the State of California (the “Grantor”), and BROADWOOD PARTNERS,
L.P., a limited partnership organized and existing under the laws of the State
of Delaware (the “Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to a senior secured six month term loan agreement, dated
July 27, 2012, by and among Grantor, as borrower, Comarco Wireless Technologies,
Inc., a corporation incorporated under the laws of the State of Delaware, as
guarantor (the “Guarantor”), and the Grantee, as lender (the “Loan Agreement”),
the Grantee has agreed to provide to the Grantor a senior secured loan in the
principal amount of up to Two Million United States Dollars (US$2,000,000) (the
“Loan”) and the Grantor has agreed to repay the Loan pursuant to the terms and
conditions therein contained, which Loan is evidenced by that certain promissory
note dated of even date herewith made by Grantor in favor of Grantee (the
“Note”);

WHEREAS, it is a condition precedent to the Grantee providing the Loan to the
Grantor that the Grantor shall execute and deliver to the Grantee, among other
things, this Security Agreement as security for the obligations of the Grantor
under the Loan Agreement in order to create in favor of the Grantee a valid and
perfected first priority security interest, as that term is defined in the
Uniform Commercial Code of New York (the “UCC”), in the Collateral (as such term
is hereinafter defined), as security for the payment and performance of all the
obligations of the Grantor under and in connection with the Loan Agreement now
or hereafter existing whether for principal, interest, fees, expenses or
otherwise and all obligations of the Grantor now or hereafter existing under
this Security Agreement (all such obligations of the Grantor are hereinafter
collectively referred to as the “Secured Obligations”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Grantor agrees with the Grantee as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Loan
Agreement shall have the same meanings when used herein.

2. Grant of Security; Release of Security. The Grantor, as security for the
Secured Obligations, hereby assigns, pledges, transfers and sets over unto the
Grantee and its successors and assigns, and hereby grants to the Grantee a
continuing first priority security interest in, all of the Grantor’s right,
title and interest in and to all of the Grantor’s now existing or hereafter
acquired tangible and intangible properties, including, without limitation, a
first lien on all present and future assets of Grantor and its subsidiaries
(each of the now existing or hereafter acquired assets are described on Exhibit
A hereto) (collectively hereinafter referred to as the “Collateral”).

 

2



--------------------------------------------------------------------------------

3. Security for Secured Obligations. This Security Agreement secures the payment
and performance of all of the Secured Obligations.

4. Representations and Warranties. The Grantor represents and warrants that:

(a) it is the sole legal and beneficial owner of the Collateral, free and clear
of any pledge, lien, mortgage, hypothecation, security interest, charge, option
or other encumbrance whatsoever, except Permitted Liens. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office other than financing statements or
other instruments similar in effect with respect to Permitted Liens;

(b) (i) its true exact legal name is that set forth on the signature page
hereof, (ii) it is a corporation incorporated under the laws of California, and
(iii) its sole place of business and the office where it keeps its records is
located at 25541 Commercentre Drive, Lake Forest, CA 92630;

(c) it has full power, authority and legal right to execute, deliver and perform
its obligations under this Security Agreement and to create the security
interest for which this Security Agreement provides;

(d) this Security Agreement constitutes a valid obligation of the Grantor,
legally binding upon it and enforceable in accordance with its terms;

(e) upon the filing of a UCC-1 financing statement in the appropriate filing
offices in the State of California, the Grantee will have a valid perfected
security interest having first priority (except with respect to Permitted Liens)
in the Collateral and the proceeds thereof with respect to the Collateral that
may be perfected by filing a financing statement;

(f) no consent of any other party (including members of the Grantor) is required
in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Security Agreement, and no consent,
license, approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery, performance, validity, enforceability or enforcement of
this Security Agreement, provided that the Grantor makes no representation or
warranty with respect to any consent that may be required under any contract to
which the Grantor is a party in order to assign any of its rights in that
contract;

(g) the execution, delivery and performance of this Security Agreement will not
violate or contravene any provision of any existing law or regulation or decree
of any court, governmental authority, bureau or agency having jurisdiction in
the premises or of the limited liability company agreement or other charter
documents of the Grantor or of any mortgage, indenture, security agreement,
contract, undertaking or other agreement to which the Grantor is a party or
which purports to be binding upon it or any of its properties or assets provided
that the Grantor makes no representation or warranty with respect to any consent
that may be required under any contract to which the Grantor is a party in order
to grant a security interest in that contract and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of its properties or assets pursuant to the provisions of any
such mortgage, indenture, security agreement, contract, undertaking or other
agreement except as contemplated herein; and

 

3



--------------------------------------------------------------------------------

(h) the representations and warranties set forth in Article III of the Loan
Agreement insofar as they relate to the Grantor are true and complete and the
Grantor will comply with each of the covenants set forth in the Loan Agreement
which are applicable to the Grantor.

5. Covenants. The Grantor hereby covenants that during the continuance of this
security:

(a) it shall warrant and defend the security interest of the Grantee conferred
by this Security Agreement in and to the Collateral at the cost of the Grantor
against the claims and demands of all persons whomsoever except for Permitted
Liens;

(b) except as herein permitted or as permitted by the Loan Agreement, without
the prior written consent of the Grantee, it shall not sell, assign, transfer,
charge, pledge or encumber in any manner any part of the Collateral or suffer to
exist any encumbrance on the Collateral;

(c) that from time to time, at the expense of the Grantor, the Grantor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or advisable, or that the Grantee may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Grantee to exercise
and enforce its rights and remedies hereunder with respect to the Collateral.
Without limiting the generality of the foregoing, the Grantor shall execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be necessary or advisable, or as the
Grantee may reasonably request, whether in a jurisdiction where the UCC has been
adopted or any other jurisdiction, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

(d) it hereby authorizes the Grantee to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of the Grantor where permitted by law;

(e) it will furnish to the Grantee from time to time as the Grantee may
reasonably request statements and schedules further identifying and describing
the Collateral and such other reports in connection therewith, all in reasonable
detail;

(f) upon reasonable written notice and without materially interfering with the
ordinary course or conduct of the Grantor’s business, the Grantee shall have
full and free access during normal business hours to all the books,
correspondence and records of the Grantor, and the Grantee or its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and the Grantor agrees to render to the Grantee, at the
Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Grantee and its representatives
shall at all times, upon two (2) Business Days’ advance written notice, without
materially interfering with the ordinary course or conduct of the Grantor’s
business (including worldwide shipment), also have the right to enter into and
upon any premises where any of the Collateral is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein;

 

4



--------------------------------------------------------------------------------

(g) it will comply with all requirements of law applicable to the Collateral or
any part thereof other than those requirements with which the failure to comply
would not have a material adverse effect on the existence, condition or value of
the Collateral or the security interests granted hereunder; provided, however,
that the Grantor may contest any requirement of law in any reasonable manner
which shall not, in the reasonable opinion of the Grantee, materially adversely
affect the Grantee’s rights or the priority of its security interest in the
Collateral;

(h) without thirty (30) days’ prior written notice to the Grantee, the Grantor
shall not (i) change its chief executive office or principal place of business,
(ii) remove the Collateral from any of the counties in which such Collateral is
presently located except in the ordinary course or conduct of the Grantor’s
business or in connection with a transfer of any item of Collateral to another
party to the extent expressly permitted by the Loan Agreement. The Grantor shall
furnish to the Grantee from time to time, as the Grantee may reasonably request,
reports identifying the locations where the Collateral is located;

(i) it shall not change its company name, legal existence or legal form, nor
carry on business under any name other than its current name, unless (i) it has
given to the Grantee not less than thirty (30) days’ prior written notice of its
intention to do so, specifying such new name, legal entity or legal form, and
providing such other information in connection therewith as the Grantee may
reasonably request, and (ii) with respect to such new name, legal entity or
legal form, it shall have taken all action, requested by the Grantee in its
reasonable discretion, to maintain the security interest of the Grantee in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect;

(j) it shall pay promptly, or cause to be paid promptly, when due all property
and other material taxes, assessments and governmental charges or levies imposed
upon, and all lawful claims (including claims for labor, materials and supplies)
against, the Collateral, except to the extent that its liability therefor is
being contested in good faith and adequate reserves have been maintained
therefor;

(k) it will maintain all Collateral that is tangible property necessary in the
Grantor’s business in good operating condition, ordinary wear and tear and
immaterial impairments of value and damage by the elements excepted, and will
provide maintenance, service and repairs necessary for such purpose;

(l) it shall maintain, or cause to be maintained, insurance in the type and in
the amount as is standard in the industry of the Grantor. All policies of
insurance shall have endorsed a loss payable clause reasonably acceptable to the
Grantee and/or such other endorsements as the Grantee may from time to time
reasonably request, and the Grantor will promptly provide the Grantee with
copies of the policies or certificates of such insurance. The Grantor shall
promptly notify the Grantee of the occurrence of any loss or damage to the
Collateral. All proceeds of insurance on the Collateral shall be applied (after
payment of any amounts payable to the Grantee pursuant to this Security
Agreement) in whole or in part by the Grantee in accordance with the Loan
Agreement; and

 

5



--------------------------------------------------------------------------------

(m) it shall, promptly upon request, provide to the Grantee all information and
evidence it may reasonably request concerning the Collateral to enable the
Grantee to enforce the provisions of this Security Agreement.

6. Grantee Appointed Attorney-in-Fact. The Grantor hereby irrevocably appoints
the Grantee as the Grantor’s attorney-in-fact, with full authority in the name,
place and stead of the Grantor, from time to time in the Grantee’s discretion
upon the occurrence and during the continuance of an Event of Default to take
any action and to execute any document which the Grantee may deem necessary or
advisable to accomplish the purposes of this Security Agreement

7. Grantee May Perform. If the Grantor fails to perform any agreement contained
herein, the Grantee may itself perform, or cause to be performed, such
agreement, and the expenses of the Grantee incurred in connection therewith
shall be payable by the Grantor.

8. The Grantee’s Duties. The powers conferred on the Grantee hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon the Grantee to exercise any such powers. Except for the safe custody of any
of the Collateral which, from time to time, may come into its possession and the
accounting for moneys actually received by it hereunder, the Grantee shall have
no duty as to the Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to the
Collateral.

9. Remedies. The security interest created by this Security Agreement shall be
enforceable if an Event of Default in accordance with Article VI of the Loan
Agreement shall have occurred and be continuing and the Grantee shall have,
among other things, the following rights:

(a) subject to the limitations of Section 9-610 and 9-615 of the UCC Code (if
applicable), to sell, assign, transfer and deliver at any time the whole, or
from time to time any part, of the Collateral or any rights or interests
therein, at public or private sale or in any other manner, at such price or
prices and on such terms as the Grantee may deem appropriate, and either for
cash, on credit, for other property or for future delivery, at the option of the
Grantee, upon not less than 10 days’ written notice (which 10 day notice is
hereby acknowledged by the Grantor to be reasonable) addressed to the Grantor at
its last address on file with the Grantee, but without demand, advertisement or
other notice of any kind (all of which are hereby expressly waived by the
Grantor). If any of the Collateral or any rights or interests therein are to be
disposed of at a public sale, the Grantee may, without notice or publication,
adjourn any such sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, occur at the time and place identified in such announcement. If
any of the Collateral or any rights or interests therein shall be disposed of at
a private sale, the Grantee shall be relieved from all liability or claim for
inadequacy of price. At any such public sale the Grantee may purchase the whole
or any part of the Collateral or any rights or interests therein so sold. Each
purchaser, including the Grantee should it acquire the Collateral, at any public
or private sale shall hold the property sold free from any claim or right

 

6



--------------------------------------------------------------------------------

of redemption, stay, appraisal or reclamation on the part of the Grantor which
are hereby expressly waived and released to the extent permitted by applicable
law. If any of the Collateral or any rights or interests therein shall be sold
on credit or for future delivery, the Collateral or rights or interests so sold
may be retained by the Grantee until the selling price thereof shall be paid by
the purchaser, but the Grantee shall not incur any liability in case of failure
of the purchaser to take up and pay for the Collateral or rights or interests
therein so sold. In case of any such failure, such Collateral or rights or
interests therein may again be sold or not less than 10 days’ written notice as
aforesaid;

(b) in addition to the rights and remedies granted to it in this Security
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, the Grantee shall have rights and
remedies of a secured party under the UCC; and

(c) all cash proceeds received by the Grantee in respect of any sale of, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Grantee pursuant to this Security
Agreement) in whole or in part by the Grantee in accordance with the Loan
Agreement.

10. Non-Interference with Remedies; Specific Performance. The Grantor agrees
that following the occurrence and during the continuance of an Event of Default
it will not at any time pledge, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Security Agreement,
or the absolute sale of the whole or any part of the Collateral or the
possession thereof by any purchaser at any sale hereunder, and the Grantor
waives the benefit of all such laws to the extent it lawfully may do so. The
Grantor agrees it will not interfere with any right, power or remedy of the
Grantee provided for in this Security Agreement now or hereafter existing at law
or in equity or by statute or otherwise, or with the exercise or beginning of
the exercise by the Grantee of any one or more of such rights, powers or
remedies.

11. Waiver of Defenses. The Grantor agrees that a breach of any of the
agreements or covenants contained in this Security Agreement will cause
irreparable injury to the Grantee, that the Grantee has no adequate remedy at
law in respect of such breach and, as a consequence, agrees that each and every
agreement and covenant contained in this Security Agreement shall be
specifically enforceable against the Grantor, and the Grantor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such agreements or covenants except for a defense that the Secured Obligations
are not then due and payable in accordance with the agreements and instruments
governing and evidencing such Secured Obligations.

12. Indemnity, Expenses and Interest. (a) The Grantor shall on demand of the
Grantee pay to the Grantee (on a full indemnity basis) all costs, charges,
losses, liabilities and expenses expended, paid or incurred by the Grantee
(whether before or after this Security Agreement becomes enforceable), including
any professional fees including attorneys’ fees, in connection with any breach
of the covenants or undertakings of the Grantor herein or the exercise of any
rights exercisable under it or the recovery of any of the Secured Obligations by

 

7



--------------------------------------------------------------------------------

the Grantee, including, without limitation, any remuneration and other sums at
any time payable to the Grantee and all costs, charges, losses, liabilities and
expenses connected with the protection, realization, enforcement or release of
any provision of this Security Agreement, except to the extent the same results
from the Grantee's gross negligence or willful misconduct.

(b) The Grantor shall after demand by the Grantee pay to the Grantee interest at
a rate per annum equal to the Default Rate (as such term is defined in the Loan
Agreement) on all of the costs, charges, losses, liabilities and expenses for
which the Grantor is required to indemnify the Grantee pursuant to Section 12(a)
hereof. So long as no Event of Default has occurred and is continuing, such
interest shall accrue and be payable from the date on which the Grantor receives
notice from the Grantee; otherwise, such interest shall accrue and be payable
from the date such cost, charge, loss, liability or expense was incurred by the
Grantee.

13. Security Interest Absolute. All rights of the Grantee and the security
interest granted hereunder, and all Secured Obligations, shall be absolute and
unconditional, irrespective of:

(a) any lack of validity or enforceability of the Transaction Documents or any
other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Grantor or any other person under or in
connection with the Loan Agreement or any other amendment or waiver of or any
consent to any departure from the Transaction Documents or the terms of any
thereto; or

(c) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Grantor in respect of the Secured Obligations or this
Security Agreement other than payment and satisfaction in full of the Secured
Obligations.

14. Continuing Security Interest. This Security Agreement shall create a
continuing first priority security interest in the Collateral and shall
(i) remain in full force and effect until payment in full of the Secured
Obligations, (ii) be binding upon the Grantor, its successors and permitted
assigns, and (iii) inure to the benefit of the Grantee and its respective
successors, transferees and assigns. Upon the payment in full of the Secured
Obligations, the security interest granted hereby shall immediately terminate
and all rights in and to the Collateral shall revert to the Grantor. Immediately
upon any such termination, the Grantee will, at the Grantor’s expense, execute
and deliver to the Grantor a UCC-3 Termination Statement describing all
collateral together with such documents as the Grantor shall reasonably request
to evidence such termination.

15. No Waiver; Remedies Cumulative and Exclusive. The Grantee shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Grantee, and then only to the extent therein set forth. A waiver by the
Grantee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Grantee would otherwise have
had on any future occasion. No failure to exercise nor any delay in exercising
on the part of the Grantee, any right, power or privilege hereunder shall
operate as a waiver thereof;

 

8



--------------------------------------------------------------------------------

nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law.

16. Changes in Writing; Successors and Assigns. None of the terms or provisions
of this Security Agreement may be waived, altered, modified or amended except by
an instrument in writing, duly executed by the Grantee. This Security Agreement
and all obligations of the Grantor hereunder shall be binding upon the
successors and permitted assigns of the Grantor and shall, together with the
rights and remedies of the Grantee hereunder, inure to the benefit of the
Grantee, its respective successors and assigns; provided, however, that the
Grantor may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Grantee.

17. Agents. The Grantee may employ agents and attorneys-in-fact in connection
herewith and Grantee shall be responsible for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it. Nothing herein contained
shall release any such agent from any liability arising from such agent’s
negligence or misconduct.

18. Notices. Notices and other communications hereunder shall be in writing and
shall be sent by facsimile or by certified mail if domestic or by prepaid
overnight courier as follows:

For the Grantor:

Comarco, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

Facsimile: (949) 599-1430

Attention: Tom Lanni, President and CEO

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92651

Facsimile: (949) 823-5150

Attention: Ben A. Frydman

For the Grantee:

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue, 9th Floor

New York, NY 10019

Facsimile: (212) 508-5756

Attention: Neal C. Bradsher

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

Attention: Seth A. Brookman, Esq.

Every notice or demand shall, except so far as otherwise expressly provided by
this Security Agreement, be deemed to have been received (provided that it is
received prior to 2:00 p.m. New York time), (i) if given by facsimile, on the
date of dispatch thereof (provided that if the date of dispatch is not a
Business Day in the locality of the party to whom such notice or communication
is sent it shall be deemed to have been received on the next following Business
Day in such locality), and (ii) if given by mail, prepaid overnight courier or
any other means, when received at the address specified in this Section or when
delivery at such address is refused.

19. Governing Law. This Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law thereof.

20. Submission to Jurisdiction. The Grantor hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Grantee under this Security Agreement or under any
document delivered hereunder and hereby irrevocably agrees that valid service of
summons or other legal process on it may be effected by serving a copy of the
summons and other legal process in any such action or proceeding on the Grantor
by mailing or delivering the same by hand to the Grantor at the address
indicated for notices herein. The service, as herein provided, of such summons
or other legal process in any such action or proceeding shall be deemed personal
service and accepted by the Grantor as such, and shall be legal and binding upon
the Grantor for all the purposes of any such action or proceeding. Final
judgment (a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of any indebtedness of the Grantor to the Grantee)
against the Grantor in any such legal action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment. The Grantor
will advise the Grantee promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the Grantee
may bring any legal action or proceeding in any other appropriate jurisdiction.

21. WAIVER OF JURY TRIAL. THE GRANTOR, AND BY ITS ACCEPTANCE HEREOF, THE
GRANTEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY AGREEMENT.

 

10



--------------------------------------------------------------------------------

22. Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Grantee in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (ii) the
invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

23. Counterparts. This Security Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

24. Headings. In this Security Agreement, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Security Agreement.

[-signature page follows-]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Security Agreement to be signed in their
respective names as of the date first above written.

 

COMARCO, INC. By:  

        /s/ Thomas W. Lanni

Name:   Thomas W. Lanni Title:   BROADWOOD PARTNERS, L.P. By:  

        /s/ Neal C. Bradsher

Name:   Neal C. Bradsher Title:   President, Broadwood Capital, Inc. (General
Partner of Broadwood Partners, L.P.)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL

(a) all accounts (as defined in the UCC) including accounts receivable in
respect of portfolio investments acquired with proceeds of the Loan and payment
intangibles, including, without limitation, all contract rights, and all other
forms of monetary obligations owing to the Grantor, and all credit insurance,
guaranties, or security therefor, whether or not they have been earned by
performance;

(b) all chattel paper (as defined in the UCC), including, without limitation,
electronic chattel paper and tangible chattel paper evidencing both a monetary
obligation and a security interest in or lease of goods, together with any
guarantees, letters of credit, and other security therefore;

(c) all commercial tort claims (as defined in the UCC);

(d) all deposit accounts (as defined in the UCC) and all of the cash and cash
equivalents, deposited therein from time to time, and all securities, rights,
interests, shares of stock, instruments, interests, or other property contained,
deposited, held or otherwise added to any deposit account from time to time;

(e) all documents (as defined in the UCC), including, without limitation, any
paper that is treated in the regular course of business as adequate evidence
that the person in possession of the paper is entitled to receive, hold, and
dispose of the goods the paper covers, including warehouse receipts, bills of
lading, certificates of title, and applications for certificates of title;

(f) all equipment (as defined in the UCC), machinery and all fixtures
(including, without limitation, the items purchased with the proceeds of the
Loan), and all accessions, additions, attachments, improvements, substitutions
and replacements thereto and thereof and warranties (express and implied)
received from the sellers and manufacturers of the foregoing property, and all
related claims, credits, setoffs, and other rights of recovery;

(g) all general intangibles (as defined in the UCC) of any kind, including,
without limitation, all money, contract rights, corporate or other business
records, all intellectual property rights, inventions, designs, formulas,
patents, patent applications, service marks, trademarks, trade names, trade
secrets, engineering drawings, goodwill, rights to prepaid expenses,
registrations, franchises, copyrights, licenses, customer lists, computer
programs and other software (as defined in the UCC), source code, tax refund
claims, royalty, licensing and product rights, all claims under guarantees,
security interests or other security held by or granted to Grantor, all
indemnification rights, and rights to retrieval from third parties of
electronically processed and recorded data pertaining to any Collateral, things
in action, items, checks, drafts, and all orders in transit to or from Grantor,
credits or deposits of Grantor (whether general or special) that are held by the
Grantee;

(h) all goods (as defined in the UCC);



--------------------------------------------------------------------------------

(i) all inventory (as defined in the UCC), whether in the possession of the
Grantor or of a bailee or other person for sale, storage, transit, processing,
use or otherwise and whether consisting of whole goods, spare parts, components,
supplies, materials, or consigned, returned or repossessed goods, which are held
for sale or lease, which are to be furnished (or have been furnished) under any
contract of service or which are raw materials, work in process or materials
used or consumed in Grantor’s business, and all warranties and related claims,
credits, setoffs, and other rights of recovery with respect to any of the
foregoing;

(j) all instruments (as defined in the UCC) including, without limitation, every
promissory note, negotiable instrument, certificated security, or other writing
that evidences a right to payment of money, that is not a lease or security
agreement, and that is transferred in the ordinary course or conduct of business
(including worldwide shipment) by delivery with any necessary assignment or
endorsement;

(k) all investment property (as defined in the UCC) pledged to or delivered to
Grantee’s control from time to time, and any and all other property in which the
Grantor at any time has rights and in which at any time a security interest has
been transferred to the Grantee (and regardless of whether any such property
constitutes a certificated or uncertificated security or is held directly or
through one or more financial intermediaries through book entries);

(l) all letter of credit rights (as defined in the UCC);

(m) all supporting obligations (as defined in the UCC);

(n) all books, files, records (as defined in the UCC) relating to the
Collateral;

(o) each policy and contract of insurance owned or maintained by the Grantor,
and all the benefits thereof including, without limitation, all claims of
whatsoever nature, as well as return premiums, and in and to all moneys and
claims for moneys in connection therewith;

(p) all certificates and instruments evidencing any securities or other
Collateral subject to this Security Agreement from time to time and all
interest, dividends, distributions, cash, investment property, securities,
shares of stock, and other amounts and property from time to time received,
receivable, paid or payable or otherwise distributed from time to time in
respect of, in exchange or substitution for, or as an addition to any of the
foregoing Collateral;

(q) all other tangible or intangible personal property of every kind and nature;
and

(r) all accessions and additions to the foregoing, substitutions therefor, and
replacements, products and proceeds (as defined in the UCC) of any of the
property of the Grantor described in clauses (a) through (q) above (including
any proceeds of insurance thereon).

(s) All patents of the Debtor, including, but not limited to, the patents filed
with the united States Patent & Trademark Officer and identified by the
following patent numbers and descriptions:

 

1.    5,479,331    Small Form Factor Power Supply

 

2



--------------------------------------------------------------------------------

2.   

5,636,110

  

Small Form Factor Power Supply

3.   

5,838,554

  

Small Form Factor Power Supply

4.   

6,850,423

  

Noise Cancellation Circuit

5.   

6,939,150

  

Foldable Electrical Plug Connector

6.   

6,922,150

  

Programmable Power Supply

7.   

6,836,101

  

Tip Having Active Circuitry

8.   

6,831,848

  

Programmable Power Supply to Simultaneously Power a Plurality of Electronic
Devices

9.   

6,809,943

  

Programmable Power Supply

10.   

6,707,284

  

Programmable Power Supply

11.   

6,693,413

  

Programmable Power Supply

12.   

6,266,261

  

DC Power Adapter System

13.   

6,172,884

  

Small Form Factor Power Supply for Powering Electronic Devices

14.   

6,091,611

  

Connectors Adapted for Controlling Small Form Factor Power Supply

15.   

5,949,213

  

Method and System for Charging Rechargeable Batteries

16.   

7,035,126

  

Programmable Power Supply Capable of Receiving AC and DC Inputs

17.   

7,056,149

  

Key Coded Power Adapter Connectors

18.   

7,072,200

  

Cradle for Receiving an Adapter

19.   

7,142,423

  

Power Adpater With Fan Assembly

20.   

7,145,312

  

Battery Coupled to Adapter and Tip

21.   

7,145,787

  

Programmable Power Supply

22.   

7,148,659

  

Programmable AC/DC Power Supply

23.   

7,193,398

  

Tip Having Active Circuitry

24.   

7,193,873

  

Cradle for Receiving an Adapter

 

3



--------------------------------------------------------------------------------

25.   

7,254,048

  

Power Supply Capable of AC and DC Input Utilizing Winding of Transformer as
Boost Inductor

26.   

7,265,973

  

Power Adapter With Fan Assembly

27.   

7,266,003

  

Programmable Power Supply

28.   

7,279,868

  

Power Factor Correction Circuits

29.   

7,355, 851

  

Power Adapter With Fan Assembly and Control Circuit

30.   

7,365,524

  

Tip Having Active Circuitry

31.   

7,420,823

  

Power Factor Correction Control Circuit

32.   

7,450,390

  

Programmable Power Supply

33.   

7,450,403

  

Switchable Power Supply Utilizing Switch-Selectable Resistors to Determine
Output Voltage

34.   

7,453,171

  

DC Power Source Determination Circuitry for Use With an AC Adapter

35.   

7,460,381

  

Programmable Power Supply

36.   

7,489,116

  

Power Factor Correction Control Circuit

37.   

7,495,941

  

Power Supply Equipment With Matching Indicators on Converter and Connector
Adapters

38.   

7,545,656

  

Common Mode Noise Reduction Circuit Utilizing Dual Primary Windings

39.   

7,613,021

  

Small Form Factor Power Supply

40.   

7,649,279`

  

Power Supply for Simultaneously Providing Operating Voltages to a Plurality of
Devices

41.   

7,727,005

  

Key Coded Power Adapter Connectors

42.   

7,863,770

  

Power Supply for Simultaneously Providing Operating Voltages to a Plurality of
Devices

43.   

7,868,486

  

Power Supply Having Source Determination Circuitry Utilized to Disable Battery
Charging Circuitry in Powered Device

44.   

7,999,412

  

Detachable Tip for Communicating with Adapter and Electronic Device

45.   

8,213,204

  

Modular Power Adapter

 

4



--------------------------------------------------------------------------------

Exhibit D-2

SECURITY AGREEMENT

BETWEEN

COMARCO WIRELESS TECHNOLOGIES, INC.

as Grantor

AND

BROADWOOD PARTNERS, L.P.

as Grantee

Dated as of July 27, 2012



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of this 27th day
of July, 2012, by and between COMARCO WIRELESS TECHNOLOGIES, INC., a corporation
incorporated under the laws of the State of Delaware (the “Grantor”), and
BROADWOOD PARTNERS, L.P., a limited partnership organized and existing under the
laws of the State of Delaware (the “Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to a senior secured six month term loan agreement, dated
July 27, 2012, by and among Comarco, Inc., a corporation incorporated under the
laws of the State of California and the parent corporation of the Grantor, as
borrower (the “Borrower”), the Grantor, as guarantor, and the Grantee, as lender
(the “Loan Agreement”), the Grantee has agreed to provide to the Borrower a
senior secured loan in the principal amount of up to Two Million United States
Dollars (US$2,000,000) (the “Loan”) and the Borrower has agreed to repay the
Loan pursuant to the terms and conditions therein contained, which Loan is
evidenced by that certain promissory note dated of even date herewith made by
Borrower in favor of Grantee (the “Note”);

WHEREAS, it is a condition precedent to the Grantee providing the Loan to the
Borrower that the Grantor shall execute and deliver to the Grantee, among other
things, this Security Agreement as security for the obligations of the Borrower
under the Loan Agreement in order to create in favor of the Grantee a valid and
perfected first priority security interest, as that term is defined in the
Uniform Commercial Code of New York (the “UCC”), in the Collateral (as such term
is hereinafter defined), as security for the payment and performance of all the
obligations of the Borrower under and in connection with the Loan Agreement now
or hereafter existing whether for principal, interest, fees, expenses or
otherwise and all obligations of the Grantor now or hereafter existing under
this Security Agreement (all such obligations of the Grantor are hereinafter
collectively referred to as the “Secured Obligations”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Grantor agrees with the Grantee as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Loan
Agreement shall have the same meanings when used herein.

2. Grant of Security; Release of Security. The Grantor, as security for the
Secured Obligations, hereby assigns, pledges, transfers and sets over unto the
Grantee and its successors and assigns, and hereby grants to the Grantee a
continuing first priority security interest in, all of the Grantor’s right,
title and interest in and to all of the Grantor’s now existing or hereafter
acquired tangible and intangible properties, including, without limitation, a
first lien on all present and future assets of Grantor and its subsidiaries
(each of the now existing or hereafter acquired assets are described on Exhibit
A hereto) (collectively hereinafter referred to as the “Collateral”).

 

2



--------------------------------------------------------------------------------

3. Security for Secured Obligations. This Security Agreement secures the payment
and performance of all of the Secured Obligations.

4. Representations and Warranties. The Grantor represents and warrants that:

(a) it is the sole legal and beneficial owner of the Collateral, free and clear
of any pledge, lien, mortgage, hypothecation, security interest, charge, option
or other encumbrance whatsoever, except Permitted Liens. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office other than financing statements or
other instruments similar in effect with respect to Permitted Liens;

(b) (i) its true exact legal name is that set forth on the signature page
hereof, (ii) it is a corporation incorporated under the laws of Delaware, and
(iii) its sole place of business and the office where it keeps its records is
located at 25541 Commercentre Drive, Lake Forest, CA 92630;

(c) it has full power, authority and legal right to execute, deliver and perform
its obligations under this Security Agreement and to create the security
interest for which this Security Agreement provides;

(d) this Security Agreement constitutes a valid obligation of the Grantor,
legally binding upon it and enforceable in accordance with its terms;

(e) upon the filing of a UCC-1 financing statement in the appropriate filing
offices in the State of Delaware, the Grantee will have a valid perfected
security interest having first priority (except with respect to Permitted Liens)
in the Collateral and the proceeds thereof with respect to the Collateral that
may be perfected by filing a financing statement;

(f) no consent of any other party (including members of the Grantor) is required
in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Security Agreement, and no consent,
license, approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery, performance, validity, enforceability or enforcement of
this Security Agreement, provided that the Grantor makes no representation or
warranty with respect to any consent that may be required under any contract to
which the Grantor is a party in order to assign any of its rights in that
contract;

(g) the execution, delivery and performance of this Security Agreement will not
violate or contravene any provision of any existing law or regulation or decree
of any court, governmental authority, bureau or agency having jurisdiction in
the premises or of the limited liability company agreement or other charter
documents of the Grantor or of any mortgage, indenture, security agreement,
contract, undertaking or other agreement to which the Grantor is a party or
which purports to be binding upon it or any of its properties or assets provided
that the Grantor makes no representation or warranty with respect to any consent

 

3



--------------------------------------------------------------------------------

that may be required under any contract to which the Grantor is a party in order
to grant a security interest in that contract and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of its properties or assets pursuant to the provisions of any
such mortgage, indenture, security agreement, contract, undertaking or other
agreement except as contemplated herein; and

(h) the representations and warranties set forth in Article III of the Loan
Agreement insofar as they relate to the Grantor are true and complete and the
Grantor will comply with each of the covenants set forth in the Loan Agreement
which are applicable to the Grantor.

5. Covenants. The Grantor hereby covenants that during the continuance of this
security:

(a) it shall warrant and defend the security interest of the Grantee conferred
by this Security Agreement in and to the Collateral at the cost of the Grantor
against the claims and demands of all persons whomsoever except for Permitted
Liens;

(b) except as herein permitted or as permitted by the Loan Agreement, without
the prior written consent of the Grantee, it shall not sell, assign, transfer,
charge, pledge or encumber in any manner any part of the Collateral or suffer to
exist any encumbrance on the Collateral;

(c) that from time to time, at the expense of the Grantor, the Grantor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or advisable, or that the Grantee may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Grantee to exercise
and enforce its rights and remedies hereunder with respect to the Collateral.
Without limiting the generality of the foregoing, the Grantor shall execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be necessary or advisable, or as the
Grantee may reasonably request, whether in a jurisdiction where the UCC has been
adopted or any other jurisdiction, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

(d) it hereby authorizes the Grantee to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of the Grantor where permitted by law;

(e) it will furnish to the Grantee from time to time as the Grantee may
reasonably request statements and schedules further identifying and describing
the Collateral and such other reports in connection therewith, all in reasonable
detail;

(f) upon reasonable written notice and without materially interfering with the
ordinary course or conduct of the Grantor’s business, the Grantee shall have
full and free access during normal business hours to all the books,
correspondence and records of the Grantor, and the Grantee or its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and the Grantor agrees to render to the Grantee, at the
Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard

 

4



--------------------------------------------------------------------------------

thereto. The Grantee and its representatives shall at all times, upon two
(2) Business Days’ advance written notice, without materially interfering with
the ordinary course or conduct of the Grantor’s business (including worldwide
shipment), also have the right to enter into and upon any premises where any of
the Collateral is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein;

(g) it will comply with all requirements of law applicable to the Collateral or
any part thereof other than those requirements with which the failure to comply
would not have a material adverse effect on the existence, condition or value of
the Collateral or the security interests granted hereunder; provided, however,
that the Grantor may contest any requirement of law in any reasonable manner
which shall not, in the reasonable opinion of the Grantee, materially adversely
affect the Grantee’s rights or the priority of its security interest in the
Collateral;

(h) without thirty (30) days’ prior written notice to the Grantee, the Grantor
shall not (i) change its chief executive office or principal place of business,
(ii) remove the Collateral from any of the counties in which such Collateral is
presently located except in the ordinary course or conduct of the Grantor’s
business or in connection with a transfer of any item of Collateral to another
party to the extent expressly permitted by the Loan Agreement. The Grantor shall
furnish to the Grantee from time to time, as the Grantee may reasonably request,
reports identifying the locations where the Collateral is located;

(i) it shall not change its company name, legal existence or legal form, nor
carry on business under any name other than its current name, unless (i) it has
given to the Grantee not less than thirty (30) days’ prior written notice of its
intention to do so, specifying such new name, legal entity or legal form, and
providing such other information in connection therewith as the Grantee may
reasonably request, and (ii) with respect to such new name, legal entity or
legal form, it shall have taken all action, requested by the Grantee in its
reasonable discretion, to maintain the security interest of the Grantee in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect;

(j) it shall pay promptly, or cause to be paid promptly, when due all property
and other material taxes, assessments and governmental charges or levies imposed
upon, and all lawful claims (including claims for labor, materials and supplies)
against, the Collateral, except to the extent that its liability therefor is
being contested in good faith and adequate reserves have been maintained
therefor;

(k) it will maintain all Collateral that is tangible property necessary in the
Grantor’s business in good operating condition, ordinary wear and tear and
immaterial impairments of value and damage by the elements excepted, and will
provide maintenance, service and repairs necessary for such purpose;

(l) it shall maintain, or cause to be maintained, insurance in the type and in
the amount as is standard in the industry of the Grantor. All policies of
insurance shall have endorsed a loss payable clause reasonably acceptable to the
Grantee and/or such other endorsements as the Grantee may from time to time
reasonably request, and the Grantor will promptly provide the Grantee with
copies of the policies or certificates of such insurance. The

 

5



--------------------------------------------------------------------------------

Grantor shall promptly notify the Grantee of the occurrence of any loss or
damage to the Collateral. All proceeds of insurance on the Collateral shall be
applied (after payment of any amounts payable to the Grantee pursuant to this
Security Agreement) in whole or in part by the Grantee in accordance with the
Loan Agreement; and

(m) it shall, promptly upon request, provide to the Grantee all information and
evidence it may reasonably request concerning the Collateral to enable the
Grantee to enforce the provisions of this Security Agreement.

6. Grantee Appointed Attorney-in-Fact. The Grantor hereby irrevocably appoints
the Grantee as the Grantor’s attorney-in-fact, with full authority in the name,
place and stead of the Grantor, from time to time in the Grantee’s discretion
upon the occurrence and during the continuance of an Event of Default to take
any action and to execute any document which the Grantee may deem necessary or
advisable to accomplish the purposes of this Security Agreement

7. Grantee May Perform. If the Grantor fails to perform any agreement contained
herein, the Grantee may itself perform, or cause to be performed, such
agreement, and the expenses of the Grantee incurred in connection therewith
shall be payable by the Grantor.

8. The Grantee’s Duties. The powers conferred on the Grantee hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon the Grantee to exercise any such powers. Except for the safe custody of any
of the Collateral which, from time to time, may come into its possession and the
accounting for moneys actually received by it hereunder, the Grantee shall have
no duty as to the Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to the
Collateral.

9. Remedies. The security interest created by this Security Agreement shall be
enforceable if an Event of Default in accordance with Article VI of the Loan
Agreement shall have occurred and be continuing and the Grantee shall have,
among other things, the following rights:

(a) subject to the limitations of Section 9-610 and 9-615 of the UCC Code (if
applicable), to sell, assign, transfer and deliver at any time the whole, or
from time to time any part, of the Collateral or any rights or interests
therein, at public or private sale or in any other manner, at such price or
prices and on such terms as the Grantee may deem appropriate, and either for
cash, on credit, for other property or for future delivery, at the option of the
Grantee, upon not less than 10 days’ written notice (which 10 day notice is
hereby acknowledged by the Grantor to be reasonable) addressed to the Grantor at
its last address on file with the Grantee, but without demand, advertisement or
other notice of any kind (all of which are hereby expressly waived by the
Grantor). If any of the Collateral or any rights or interests therein are to be
disposed of at a public sale, the Grantee may, without notice or publication,
adjourn any such sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, occur at the time and place identified in such announcement. If
any of the Collateral or any rights or interests therein shall be disposed of at
a private sale, the Grantee shall be relieved from all liability or claim for
inadequacy of price. At any such public sale the Grantee may purchase the whole
or any part of the Collateral or any

 

6



--------------------------------------------------------------------------------

rights or interests therein so sold. Each purchaser, including the Grantee
should it acquire the Collateral, at any public or private sale shall hold the
property sold free from any claim or right of redemption, stay, appraisal or
reclamation on the part of the Grantor which are hereby expressly waived and
released to the extent permitted by applicable law. If any of the Collateral or
any rights or interests therein shall be sold on credit or for future delivery,
the Collateral or rights or interests so sold may be retained by the Grantee
until the selling price thereof shall be paid by the purchaser, but the Grantee
shall not incur any liability in case of failure of the purchaser to take up and
pay for the Collateral or rights or interests therein so sold. In case of any
such failure, such Collateral or rights or interests therein may again be sold
or not less than 10 days’ written notice as aforesaid;

(b) in addition to the rights and remedies granted to it in this Security
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, the Grantee shall have rights and
remedies of a secured party under the UCC; and

(c) all cash proceeds received by the Grantee in respect of any sale of, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Grantee pursuant to this Security
Agreement) in whole or in part by the Grantee in accordance with the Loan
Agreement.

10. Non-Interference with Remedies; Specific Performance. The Grantor agrees
that following the occurrence and during the continuance of an Event of Default
it will not at any time pledge, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Security Agreement,
or the absolute sale of the whole or any part of the Collateral or the
possession thereof by any purchaser at any sale hereunder, and the Grantor
waives the benefit of all such laws to the extent it lawfully may do so. The
Grantor agrees it will not interfere with any right, power or remedy of the
Grantee provided for in this Security Agreement now or hereafter existing at law
or in equity or by statute or otherwise, or with the exercise or beginning of
the exercise by the Grantee of any one or more of such rights, powers or
remedies.

11. Waiver of Defenses. The Grantor agrees that a breach of any of the
agreements or covenants contained in this Security Agreement will cause
irreparable injury to the Grantee, that the Grantee has no adequate remedy at
law in respect of such breach and, as a consequence, agrees that each and every
agreement and covenant contained in this Security Agreement shall be
specifically enforceable against the Grantor, and the Grantor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such agreements or covenants except for a defense that the Secured Obligations
are not then due and payable in accordance with the agreements and instruments
governing and evidencing such Secured Obligations.

12. Indemnity, Expenses and Interest. (a) The Grantor shall on demand of the
Grantee pay to the Grantee (on a full indemnity basis) all costs, charges,
losses, liabilities and expenses expended, paid or incurred by the Grantee
(whether before or after this Security Agreement becomes enforceable), including
any professional fees including attorneys’ fees, in

 

7



--------------------------------------------------------------------------------

connection with any breach of the covenants or undertakings of the Grantor
herein or the exercise of any rights exercisable under it or the recovery of any
of the Secured Obligations by the Grantee, including, without limitation, any
remuneration and other sums at any time payable to the Grantee and all costs,
charges, losses, liabilities and expenses connected with the protection,
realization, enforcement or release of any provision of this Security Agreement,
except to the extent the same results from the Grantee's gross negligence or
willful misconduct.

(b) The Grantor shall after demand by the Grantee pay to the Grantee interest at
a rate per annum equal to the Default Rate (as such term is defined in the Loan
Agreement) on all of the costs, charges, losses, liabilities and expenses for
which the Grantor is required to indemnify the Grantee pursuant to Section 12(a)
hereof. So long as no Event of Default has occurred and is continuing, such
interest shall accrue and be payable from the date on which the Grantor receives
notice from the Grantee; otherwise, such interest shall accrue and be payable
from the date such cost, charge, loss, liability or expense was incurred by the
Grantee.

13. Security Interest Absolute. All rights of the Grantee and the security
interest granted hereunder, and all Secured Obligations, shall be absolute and
unconditional, irrespective of:

(a) any lack of validity or enforceability of the Transaction Documents or any
other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Grantor or any other person under or in
connection with the Loan Agreement or any other amendment or waiver of or any
consent to any departure from the Transaction Documents or the terms of any
thereto; or

(c) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Grantor in respect of the Secured Obligations or this
Security Agreement other than payment and satisfaction in full of the Secured
Obligations.

14. Continuing Security Interest. This Security Agreement shall create a
continuing first priority security interest in the Collateral and shall
(i) remain in full force and effect until payment in full of the Secured
Obligations, (ii) be binding upon the Grantor, its successors and permitted
assigns, and (iii) inure to the benefit of the Grantee and its respective
successors, transferees and assigns. Upon the payment in full of the Secured
Obligations, the security interest granted hereby shall immediately terminate
and all rights in and to the Collateral shall revert to the Grantor. Immediately
upon any such termination, the Grantee will, at the Grantor’s expense, execute
and deliver to the Grantor a UCC-3 Termination Statement describing all
collateral together with such documents as the Grantor shall reasonably request
to evidence such termination.

15. No Waiver; Remedies Cumulative and Exclusive. The Grantee shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Grantee, and then only to the extent therein set forth. A waiver by the
Grantee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Grantee would

 

8



--------------------------------------------------------------------------------

otherwise have had on any future occasion. No failure to exercise nor any delay
in exercising on the part of the Grantee, any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law.

16. Changes in Writing; Successors and Assigns. None of the terms or provisions
of this Security Agreement may be waived, altered, modified or amended except by
an instrument in writing, duly executed by the Grantee. This Security Agreement
and all obligations of the Grantor hereunder shall be binding upon the
successors and permitted assigns of the Grantor and shall, together with the
rights and remedies of the Grantee hereunder, inure to the benefit of the
Grantee, its respective successors and assigns; provided, however, that the
Grantor may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Grantee.

17. Agents. The Grantee may employ agents and attorneys-in-fact in connection
herewith and Grantee shall be responsible for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it. Nothing herein contained
shall release any such agent from any liability arising from such agent’s
negligence or misconduct.

18. Notices. Notices and other communications hereunder shall be in writing and
shall be sent by facsimile or by certified mail if domestic or by prepaid
overnight courier as follows:

For the Grantor:

Comarco Wireless Technologies, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

Facsimile: (949) 599-1430

Attention: Tom Lanni, President and CEO

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92651

Facsimile: (949) 823-5150

Attention: Ben Frydman

For the Grantee:

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue, 9th Floor

 

9



--------------------------------------------------------------------------------

New York, NY 10019

Facsimile: (212) 508-5756

Attention: Neal C. Bradsher

with a copy (which shall not constitute notice) to:

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

Attention: Seth A. Brookman, Esq.

Every notice or demand shall, except so far as otherwise expressly provided by
this Security Agreement, be deemed to have been received (provided that it is
received prior to 2:00 p.m. New York time), (i) if given by facsimile, on the
date of dispatch thereof (provided that if the date of dispatch is not a
Business Day in the locality of the party to whom such notice or communication
is sent it shall be deemed to have been received on the next following Business
Day in such locality), and (ii) if given by mail, prepaid overnight courier or
any other means, when received at the address specified in this Section or when
delivery at such address is refused.

19. Governing Law. This Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law thereof.

20. Submission to Jurisdiction. The Grantor hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Grantee under this Security Agreement or under any
document delivered hereunder and hereby irrevocably agrees that valid service of
summons or other legal process on it may be effected by serving a copy of the
summons and other legal process in any such action or proceeding on the Grantor
by mailing or delivering the same by hand to the Grantor at the address
indicated for notices herein. The service, as herein provided, of such summons
or other legal process in any such action or proceeding shall be deemed personal
service and accepted by the Grantor as such, and shall be legal and binding upon
the Grantor for all the purposes of any such action or proceeding. Final
judgment (a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of any indebtedness of the Grantor to the Grantee)
against the Grantor in any such legal action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment. The Grantor
will advise the Grantee promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the Grantee
may bring any legal action or proceeding in any other appropriate jurisdiction.

21. WAIVER OF JURY TRIAL. THE GRANTOR, AND BY ITS ACCEPTANCE HEREOF, THE
GRANTEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY AGREEMENT.

 

10



--------------------------------------------------------------------------------

22. Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Grantee in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (ii) the
invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

23. Counterparts. This Security Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

24. Headings. In this Security Agreement, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Security Agreement.

[-signature page follows-]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Security Agreement to be signed in their
respective names as of the date first above written.

 

COMARCO WIRELESS TECHNOLOGIES, INC. By:  

/s/ Thomas W. Lanni

Name:   Thomas W. Lanni Title:   President and CEO BROADWOOD PARTNERS, L.P. By:
 

/s/ Neal C. Bradsher

Name:   Neal C. Bradsher Title:   President, Broadwood Capital, Inc. (General
Partner of Broadwood Partners, L.P.)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL

(a) all accounts (as defined in the UCC) including accounts receivable in
respect of portfolio investments acquired with proceeds of the Loan and payment
intangibles, including, without limitation, all contract rights, and all other
forms of monetary obligations owing to the Grantor, and all credit insurance,
guaranties, or security therefor, whether or not they have been earned by
performance;

(b) all chattel paper (as defined in the UCC), including, without limitation,
electronic chattel paper and tangible chattel paper evidencing both a monetary
obligation and a security interest in or lease of goods, together with any
guarantees, letters of credit, and other security therefore;

(c) all commercial tort claims (as defined in the UCC);

(d) all deposit accounts (as defined in the UCC) and all of the cash and cash
equivalents, deposited therein from time to time, and all securities, rights,
interests, shares of stock, instruments, interests, or other property contained,
deposited, held or otherwise added to any deposit account from time to time;

(e) all documents (as defined in the UCC), including, without limitation, any
paper that is treated in the regular course of business as adequate evidence
that the person in possession of the paper is entitled to receive, hold, and
dispose of the goods the paper covers, including warehouse receipts, bills of
lading, certificates of title, and applications for certificates of title;

(f) all equipment (as defined in the UCC), machinery and all fixtures
(including, without limitation, the items purchased with the proceeds of the
Loan), and all accessions, additions, attachments, improvements, substitutions
and replacements thereto and thereof and warranties (express and implied)
received from the sellers and manufacturers of the foregoing property, and all
related claims, credits, setoffs, and other rights of recovery;

(g) all general intangibles (as defined in the UCC) of any kind, including,
without limitation, all money, contract rights, corporate or other business
records, all intellectual property rights, inventions, designs, formulas,
patents, patent applications, service marks, trademarks, trade names, trade
secrets, engineering drawings, goodwill, rights to prepaid expenses,
registrations, franchises, copyrights, licenses, customer lists, computer
programs and other software (as defined in the UCC), source code, tax refund
claims, royalty, licensing and product rights, all claims under guarantees,
security interests or other security held by or granted to Grantor, all
indemnification rights, and rights to retrieval from third parties of
electronically processed and recorded data pertaining to any Collateral, things
in action, items, checks, drafts, and all orders in transit to or from Grantor,
credits or deposits of Grantor (whether general or special) that are held by the
Grantee;

(h) all goods (as defined in the UCC);



--------------------------------------------------------------------------------

(i) all inventory (as defined in the UCC), whether in the possession of the
Grantor or of a bailee or other person for sale, storage, transit, processing,
use or otherwise and whether consisting of whole goods, spare parts, components,
supplies, materials, or consigned, returned or repossessed goods, which are held
for sale or lease, which are to be furnished (or have been furnished) under any
contract of service or which are raw materials, work in process or materials
used or consumed in Grantor’s business, and all warranties and related claims,
credits, setoffs, and other rights of recovery with respect to any of the
foregoing;

(j) all instruments (as defined in the UCC) including, without limitation, every
promissory note, negotiable instrument, certificated security, or other writing
that evidences a right to payment of money, that is not a lease or security
agreement, and that is transferred in the ordinary course or conduct of business
(including worldwide shipment) by delivery with any necessary assignment or
endorsement;

(k) all investment property (as defined in the UCC) pledged to or delivered to
Grantee’s control from time to time, and any and all other property in which the
Grantor at any time has rights and in which at any time a security interest has
been transferred to the Grantee (and regardless of whether any such property
constitutes a certificated or uncertificated security or is held directly or
through one or more financial intermediaries through book entries);

(l) all letter of credit rights (as defined in the UCC);

(m) all supporting obligations (as defined in the UCC);

(n) all books, files, records (as defined in the UCC) relating to the
Collateral;

(o) each policy and contract of insurance owned or maintained by the Grantor,
and all the benefits thereof including, without limitation, all claims of
whatsoever nature, as well as return premiums, and in and to all moneys and
claims for moneys in connection therewith;

(p) all certificates and instruments evidencing any securities or other
Collateral subject to this Security Agreement from time to time and all
interest, dividends, distributions, cash, investment property, securities,
shares of stock, and other amounts and property from time to time received,
receivable, paid or payable or otherwise distributed from time to time in
respect of, in exchange or substitution for, or as an addition to any of the
foregoing Collateral;

(q) all other tangible or intangible personal property of every kind and nature;
and

(r) all accessions and additions to the foregoing, substitutions therefor, and
replacements, products and proceeds (as defined in the UCC) of any of the
property of the Grantor described in clauses (a) through (q) above (including
any proceeds of insurance thereon).

 

2



--------------------------------------------------------------------------------

Exhibit F

PROMISSORY NOTE

ISSUED BY

COMARCO, INC.

as Borrower

in favor of

BROADWOOD PARTNERS, L.P.

as Lender

July 27, 2012



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

PROMISSORY NOTE

 

July 27, 2012   US$2,000,000

FOR VALUE RECEIVED, COMARCO, INC., a corporation incorporated under the laws of
the State of California (the “Borrower”), does hereby promise to pay to the
order of BROADWOOD PARTNERS, L.P., a limited partnership organized and existing
under the laws of the State of Delaware (the “Lender”), the principal sum of Two
Million United States Dollars (US$2,000,000) (the “Loan”). The Borrower shall
repay the indebtedness represented by this Note as provided in ARTICLE II of
that certain Senior Secured Six Month Term Loan Agreement, dated July 27, 2012
(the “Loan Agreement”), made by and among (i) the Lender, as lender, (ii) the
Borrower, as borrower, and (iii) COMARCO WIRELESS TECHNOLOGIES, INC., a
corporation incorporated under the laws of the State of Delaware, as guarantor
(the “Guarantor”), pursuant to which the Lender has agreed to provide to the
Borrower a senior secured term loan in the amount of the Loan.

Words and expressions used herein (including those in the foregoing paragraph)
and defined in the Loan Agreement shall have the same meaning herein as therein
defined. This promissory note is the “Note” referred to in the Loan Agreement.

The Guarantor, by its execution of the Consent and Agreement attached hereto,
hereby further guarantees the payment of the Loan to the Lender, consents and
agrees to the Note and to the provisions contained herein relating to conditions
to be fulfilled and obligations to be performed.

This Note may be prepaid on such terms as provided in the Loan Agreement.
Interest shall be paid on the indebtedness represented by this Note at the rate
determined from time to time in accordance with ARTICLE II of the Loan Agreement
and at the times provided in ARTICLE II of the Loan Agreement, which provisions
are incorporated herein with full force and effect as if they were more fully
set forth herein at length. Any payment not paid when due, whether on the
maturity date thereof or by acceleration, shall bear interest thereafter at a
rate per annum equal to the Default Rate. All interest shall accrue and be
calculated on the actual number of days elapsed and on the basis of a 360 day
year.

Both principal and interest are payable in Dollars to the Lender, in immediately
available same day funds. If this Note or any payment required to be made
hereunder becomes due and payable on a day which is not a Business Day, the due
date thereof shall be the immediately succeeding Business Day.



--------------------------------------------------------------------------------

This Note is entitled to the security and benefits provided in the Loan
Agreement and the other Transaction Documents, including, but not limited to,
such security as provided therein. Upon the occurrence of any Event of Default
under ARTICLE VI of the Loan Agreement, the principal hereof and accrued
interest hereon may be declared to be (or, with respect to certain Events of
Default, automatically shall become) immediately due and payable.

In the event that the Lender shall institute any action for the enforcement or
the collection of this Note, there shall be immediately due and payable, in
addition to the unpaid balance hereof, all late charges and all costs and
expenses of such action, including attorneys’ fees.

The Borrower, for itself and its respective successors and assigns and any
endorsers of the Note from time to time, hereby waives presentment, protest,
demand for payment, diligence, notice of dishonor and of nonpayment, and any and
all other notices or demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note, hereby waives and renounces
all rights to the benefits of any statute of limitations and any moratorium,
appraisement, exemption and homestead now provided or which may hereafter be
provided by any federal or state statute, including, without limitation,
exemptions provided by any federal or state statute, including, without
limitation, exemptions provided by or allowed under any federal or state
bankruptcy or insolvency laws, both as to themselves and as to all of their
respective property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals and modifications hereof and hereby consent to any extensions of time,
renewals, releases of any party to this Note, waiver or modification that may be
granted or consented to by the Lender.

The Borrower agrees that its obligations hereunder are absolute and
unconditional without regard to the liability of any other party and that no
delay on the part of the holder hereof in exercising any power or right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right hereunder preclude other or further exercise
thereof or the exercise of any other power or right.

If at any time this transaction would be usurious under applicable law, then
regardless of any provision contained in the Loan Agreement or this Note or any
other agreement made in connection with this transaction, it is agreed that
(a) the total of all consideration which constitutes interest under applicable
law that is contracted for, charged or received upon the Loan Agreement, this
Note or any other agreement shall under no circumstances exceed the maximum rate
of interest authorized by applicable law, if any, and any excess shall be
credited to the Borrower and (b) if the Lender elects to accelerate the maturity
of, or if the Borrower prepays the indebtedness described in this Note, any
amounts which because of such action would constitute interest may never include
more than the maximum rate of interest authorized by applicable law and any
excess interest, if any, provided for in the Loan Agreement, in this Note or
otherwise, shall be credited to the Borrower automatically as of the date of
acceleration or prepayment.

THE UNDERSIGNED HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ARISING IN
RESPECT OF ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS NOTE.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

[ signature page follows ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note on the
date and year first above written.

 

COMARCO, INC. By:  

     

Name:   Title:  

[ signature page 1 to Promissory Note ]



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing Note as a guarantor, hereby
consents and agrees to said Note and to the payment of the amounts contemplated
therein, documents contemplated thereby and to the provisions contained therein
relating to conditions to be fulfilled and obligations to be performed by it
pursuant to or in connection with said Note to the same extent as if the
undersigned were a party to said Note.

 

COMARCO WIRELESS TECHNOLOGIES, INC. By:  

/s/ Thomas W. Lanni

Name:   Thomas W. Lanni Title:   Presiden and CEO

[ signature page 2 to Promissory Note ]